Exhibit 10.26
PENSKE AUTOMOTIVE GROUP 401(k) SAVINGS AND RETIREMENT PLAN
As Amended and Restated Effective January 1, 2009

 

 



--------------------------------------------------------------------------------



 



Table of Contents

          Section Contents   Page  
 
       
1 DEFINITIONS
    1  
1.1 Accrued Benefit
    1  
1.2 Acquired Employee
    1  
1.3 Acquired Company
    1  
1.4 Additional Pre-Tax Contribution
    1  
1.5 Adjustment Factor
    1  
1.6 Affiliated Company
    2  
1.7 Affiliated Employer
    2  
1.8 After-Tax Contribution Account
    2  
1.9 Annual Addition
    2  
1.10 Beneficiary
    2  
1.11 Board
    2  
1.12 Break in Service
    2  
1.13 Business Day
    3  
1.14 Code
    3  
1.15 Company
    3  
1.16 Compensation
    3  
1.17 Disability
    5  
1.18 Eligible Employee
    5  
1.19 Employee
    5  
1.20 Employer
    6  
1.21 Employer Matching Contribution
    6  
1.22 Employer Matching Contribution Account
    6  
1.23 Entry Date
    6  
1.24 ERISA
    6  
1.25 Fiscal Year
    6  
1.26 Fund
    6  
1.27 Highly Compensated Employee
    6  
1.28 Hour of Service
    7  
1.29 Leave of Absence
    8  
1.30 Limitation Year
    8  
1.31 Member
    8  
1.32 Non-Highly Compensated Employee
    8  
1.33 Normal Retirement Date
    8  
1.34 Period of Service
    8  
1.35 Plan
    8  
1.36 Plan Administrator
    9  
1.37 Plan Sponsor
    9  
1.38 Plan Year
    9  
1.39 Pre-Tax Contribution
    9  
1.40 Pre-Tax Contribution Account
    9  
1.41 Prior Plan
    9  
1.42 Retirement
    9  

 

i



--------------------------------------------------------------------------------



 



          Section Contents   Page  
 
       
1.43 Rollover Contribution
    9  
1.44 Rollover Account
    9  
1.45 Spouse
    9  
1.46 Top-Heavy Contribution
    9  
1.47 Top-Heavy Contribution Account
    9  
1.48 Transfer Pre-Tax Contribution Account
    9  
1.49 Transfer Employer Contribution Account
    9  
1.50 Trust
    9  
1.51 Trustee
    9  
1.52 Valuation Date
    10  
1.53 Year of Service
    10  
 
       
2 MEMBERSHIP IN THE PLAN
    10  
2.1 Current Employees
    10  
2.2 New Employees or Re-employed Members
    10  
2.3 Changes in Category
    10  
 
       
3 CONTRIBUTIONS
    11  
3.1 Pre-Tax Contributions
    11  
3.2 Employer Matching Contributions
    11  
3.3 Adjustments to Contributions
    12  
3.4 Distribution of “Excess Deferral Amounts”
    12  
3.5 Overall Limits on Contributions
    14  
3.6 Permitted Employer Refunds
    15  
3.7 Timing of Deposits
    15  
 
       
4 MEMBER ACCOUNTS
    15  
4.1 Establishment of Accounts
    15  
4.2 Valuation of Accounts
    15  
4.3 Adjustment to Accounts
    16  
4.4 Directed Investments
    16  
4.5 Administration of Investments
    16  
4.6 Investments For Terminated Members
    16  
4.7 Special Rules Applicable to Penske Automotive Common Stock Fund
    17  
4.8 Special Rules Applicable to Investment in Penske Automotive Common Stock
Fund
    18  
4.9 Compliance With Employer Securities Diversification Requirements
    18  
 
       
5 VESTING
    19  
5.1 Vesting
    19  
5.2 Forfeitures
    20  
5.3 Change in Vesting Schedule
    21  
5.4 Lost Members
    21  
 
       
6 DISTRIBUTIONS
    21  
6.1 Distribution of Benefit
    21  

 

ii



--------------------------------------------------------------------------------



 



          Section Contents   Page  
 
       
6.2 Election of Benefits
    22  
6.3 Rehire Prior To Incurring Five Consecutive Breaks in Service
    22  
6.4 Death Prior to Total Distribution
    23  
6.5 Distribution Limitation
    23  
6.6 Mandatory Distributions
    23  
6.7 Earnings on Undistributed Benefits
    23  
6.8 Rollovers Into the Plan
    23  
6.9 Transfers Into the Plan
    23  
6.10 Evidence in Writing
    23  
6.11 Hardship Withdrawal
    24  
6.12 Withdrawals Permitted After Age 59-1/2
    25  
6.13 Withdrawal of After-Tax Contributions; Rollover Contributions
    25  
6.14 Conditions For Withdrawals
    26  
6.15 Direct Rollover
    26  
6.16 Withholding of Income Tax
    27  
6.17 Manner of Payment of Benefits
    28  
6.18 Assets Transferred From Money Purchase Plans
    29  
6.19 Small Benefit Cash Outs
    29  
 
       
7 ACTUAL DEFERRAL AND ACTUAL CONTRIBUTION PERCENTAGE TESTING
    30  
7.1 Limitations on Allocations of Pre-Tax Contributions
    30  
7.2 Limitations on Allocations of Employer Matching Contributions
    32  
7.3 Definitions
    34  
 
       
8 TOP-HEAVY PROVISIONS
    35  
8.1 Top-Heavy Pre-emption
    35  
8.2 Determination of Top-Heavy Status
    35  
8.3 Top-Heavy Vesting Schedule
    37  
8.4 Top-Heavy Restrictions
    38  
8.5 Top-Heavy Definitions
    39  
 
       
9 DESIGNATION OF BENEFICIARY
    40  
9.1 Named Beneficiary
    40  
9.2 No Named Beneficiary
    40  
 
       
10 MANAGEMENT OF THE FUND
    40  
10.1 Contributions Deposited To Trust
    40  
10.2 No Reversion to Employer
    40  
 
       
11 DISCONTINUANCE AND LIABILITIES
    40  
11.1 Termination
    40  
11.2 No Liability For Employer
    41  
11.3 Administrative Expenses :
    41  
11.4 Non-forfeitability Due to Termination(s)
    41  
11.5 Exclusive Benefit Rule
    41  
11.6 Mergers
    41  

 

iii



--------------------------------------------------------------------------------



 



          Section Contents   Page  
 
       
11.7 Non-allocated Trust Assets
    41    
12 ADMINISTRATION
    42  
12.1 Establishment of the Benefits Committee
    42  
12.2 Organization of the Committee
    42  
12.3 Powers of the Committee
    42  
12.4 Reliance on Professionals
    43  
12.5 Liability and Indemnification
    43  
12.6 Fiduciary Insurance
    43  
12.7 Claims Procedure
    43  
12.8 Trustee Has Authority to Invest
    45  
12.9 Removal For Personal Involvement
    45  
 
       
13 PARTICIPATION BY EMPLOYERS OTHER THAN COMPANY
    46  
13.1 Adoption by Eligible Employers
    46  
13.2 Rights and Obligations; Agency
    46  
13.3 Termination of the Plan by the Company
    46  
13.4 Withdrawal of an Affiliated Employer
    46  
 
       
14 AMENDMENTS
    46  
14.1 Amendment Restrictions
    46  
14.2 Amending the Plan
    47  
14.3 Retroactive Amendments
    47  
 
       
15 LOANS
    47  
15.1 Permitted Loans
    47  
15.2 Collateral Required
    48  
15.3 Repayment
    48  
15.4 Interest Charges
    48  
15.5 Failure to Make Timely Payment
    48  
15.6 Termination of Employment
    49  
15.7 Loans to Non-Employees
    49  
15.8 Order of Accounts Reduced
    49  
15.9 Segregated Investment
    49  
15.10 General Administration
    49  
15.11 Termination of Employment Resulting From Corporate Transaction
    49  
 
       
16 SPECIAL PROVISIONS APPLICABLE TO PRIOR PLANS
    49  
16.1 Form of Distribution
    49  
16.2 Vesting
    50  
16.3 Loans
    50  
16.4 Elimination of Optional Benefit Forms
    50  
 
       
17 MISCELLANEOUS
    50  
17.1 “Spendthrift” Provision
    50  
17.2 QDRO Exception
    51  

 

iv



--------------------------------------------------------------------------------



 



          Section Contents   Page  
 
       
17.3 No Guarantee of Employment
    51  
17.4 Uniformed Services Employment and Reemployment Rights Act of 1994
    51  
17.5 Controlling Law
    51  
 
       
18 MINIMUM DISTRIBUTION REQUIREMENTS
    52  
18.1 Required Minimum Distributions
    52  
18.2 Definitions
    54  

 

v



--------------------------------------------------------------------------------



 



PREAMBLE
The Penske Automotive Group 401(k) Savings and Retirement Plan (the “Plan”) was
originally effective as of September 1, 1998. Subsequent to that date, the Plan
was amended from time to time. This document amends and restates the Plan,
effective as of January 1, 2009 (or as of such other dates as may be specified
in the Plan).
The purpose of the Plan is to provide employees of Penske Automotive Group, Inc.
and certain of its affiliates with an opportunity to accumulate retirement
savings. The Plan is intended to qualify as a profit sharing plan with a cash or
deferred arrangement under sections 401(a) and 401(k) of the Internal Revenue
Code of 1986, as amended.
Employees who terminated their employment before the effective date of this
amendment and restatement will, unless otherwise specified in this document, be
subject to the terms of the Plan as in effect on the date of their Termination
of employment.
SECTION 1

DEFINITIONS
The following words and phrases as used herein shall have the following
meanings, unless a different meaning is plainly required by the context; and the
following rules of interpretation shall apply in reading this instrument.
Pronouns shall be interpreted so that the masculine pronoun shall include the
feminine and the singular shall include the plural. The words “hereof,” “herein”
and other singular compounds shall refer to the Plan in its entirety and not to
any particular provision or section, unless so limited by the text. All
references herein to specific sections shall mean sections of this document
unless otherwise qualified.

1.1  
Accrued Benefit means the sum of the balance in the Member’s Pre-Tax
Contribution Account, Top-Heavy Contribution Account, Employer Matching
Contribution Account, After-Tax Contribution Account, Transfer Pre-Tax
Contribution Account, Transfer Employer Contribution Account, and Rollover
Account.
  1.2  
Acquired Employee means any employee of an Acquired Company who is classified as
an Employee.
  1.3  
Acquired Company means any entity of which the stock, business or assets have
been bought by an Employer or which has become part of an Employer.
  1.4  
Additional Pre-Tax Contribution means a “qualified nonelective contribution”
that consists of any Employer contributions (other than Employer Matching
Contributions) with respect to which the Member may not elect to receive cash in
lieu of such contributions being made to the Plan, that are nonforfeitable
(i.e., vested) when made, and that are subject to all of the restrictions on
distributions applicable to Pre-Tax Contributions.
  1.5  
Adjustment Factor means the dollar limitation under Code section 402(g) in
effect at the beginning of the taxable year.

 

1



--------------------------------------------------------------------------------



 



1.6  
Affiliated Company means

  A.  
any corporation which is a member of a controlled group of corporations
including those within the meaning of Code section 1563(a), determined without
regard to Code sections 1563(a)(4) and (e)(3)(C), including the Employer;
    B.  
any organization under common control with the Employer within the meaning of
Code section 414(c);
    C.  
any organization which is included with the Employer in an affiliated service
group within the meaning of Code section 414(m); or
    D.  
any other entity required to be aggregated with the Employer pursuant to
regulations under Code section 414(o).

1.7  
Affiliated Employer means any organization designated by the Committee as
eligible to participate as an Employer in the Plan.

1.8  
After-Tax Contribution Account means an account established and maintained by
the Employer on behalf of a Member to which his After-Tax Contributions made
under a Prior Plan are held.

1.9  
Annual Addition means, with respect to any Participant for any Limitation Year,
the sum of:

  A.  
That part of any Employer Contributions, Pre-Tax Contributions or Employer
Matching Contributions allocated to the Member’s Plan account with respect to
that Limitation Year.

  B.  
The forfeitures, if any, allocated to the Member’s Account with respect to that
Limitation Year.

  C.  
The total amount of any employee contributions made by the Member to the Plan or
to any other tax-qualified plan maintained by the group consisting of the
Employer and the Affiliated Companies, except that, for the purposes of this
Section, “more than 50%” shall be substituted for “at least 80%” each place it
appears in Code section 1563(a)(1) (the “Employer Group”), if any, for that
Limitation Year.

  D.  
Amounts allocated on behalf of the Member during the Limitation Year to an
individual medical account, within the meaning of Code section 415(l)(2), which
is part of a pension or annuity plan of the Employer Group.

  E.  
If the Member is or ever has been a Key Employee, amounts allocated to any
separate account (within the meaning of Code section 419A(d)(1)) in a welfare
benefit fund (within the meaning of Code section 419(e)) during the Limitation
Year for provision of post-retirement medical benefits for the Member.

1.10  
Beneficiary means the person, persons, or trust designated by written, revocable
designation filed with the Plan Administrator by the Member to receive payments
in the event of such Member’s death.

1.11  
Board means the Board of Directors of Penske Automotive Group, Inc.

1.12  
Break in Service means a Plan Year during which an Employee has not completed
more than 500 Hours of Service with the Employer or an Affiliated Company.

 

2



--------------------------------------------------------------------------------



 



1.13  
Business Day means each day the New York Stock Exchange is open for business;
provided, however, that for purposes of Section 1.52 only, the term “Business
Day” shall not include any day on which the Plan’s record keeper is closed.

1.14  
Code means the Internal Revenue Code of 1986, and the same as may be amended
from time to time.
 

1.15  
Company means Penske Automotive Group, Inc.

1.16  
Compensation, except as hereafter specified, means W-2 gross earnings, including
the Pre-Tax Contributions made hereunder during the Plan Year and contributions
made by an Employee to a Code section 125 plan, but excluding nonmonetary awards
or benefits and any payments in the nature of severance pay and any reimbursed
moving expenses.

  A.  
For purposes of the nondiscrimination tests set forth in Section 7, and except
as provided in Code section 414(s), Compensation means any income received by
the Employee from the Employer in accordance with Code section 415(c)(3),
including deferrals made pursuant to Code section 414(s)(2), for the Plan Year
for which compliance with the tests is being measured.

  B.  
For purposes of measuring the limits set forth in Code section 415, Compensation
shall mean all amounts paid during the Limitation Year or other relevant period
to an individual by the Employer (as determined for Code section 415 purposes
under the “Annual Addition” definition in Section 1.9), before the individual’s
severance from employment with the group consisting of the Employer and
Affiliated Companies (the “Employer Group”) (except to the extent otherwise
provided below), for services actually performed that includes all wages,
salaries, fees for professional services and other amounts for personal services
actually rendered in the course of employment with any member of the Employer
Group (including, but not limited to, commissions paid salesmen, commissions,
tips, bonuses, fringe benefits, and reimbursements or other expense allowances
under a nonaccountable plan (as described in Treasury Regulations section
1.62-2), but excluding:

  (1)  
contributions made by any member of the Employer Group to a plan of deferred
compensation to the extent that, before the application of the limits of Code
section 415, the contributions are not includible in the gross income of the
individual for the taxable year in which contributed;

  (2)  
contributions made by any member of the Employer Group on behalf of the
individual to a simplified employee pension plan described in Code section
408(k) to the extent the contributions are excludable from the individual’s
gross income;

  (3)  
distributions from a plan of deferred compensation maintained by any member of
the Employer Group regardless of whether the amounts are includible in the gross
income of the individual when distributed (except amounts received pursuant to
an unfunded non-qualified plan to the extent the amounts are includible in the
gross income of the individual);

 

3



--------------------------------------------------------------------------------



 



  (4)  
amounts realized from the exercise of a non-qualified stock option or when
restricted stock (or property) held by the individual either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;

  (5)  
amounts realized from the sale, exchange or other disposition of stock acquired
under a qualified stock option; and

  (6)  
other amounts that receive special tax benefits, such as premiums for group term
life insurance (but only to the extent that the premiums are not includible in
the gross income of the individual).

Compensation shall include amounts paid to a terminated Member by the later of
two and one-half months after the Member’s severance from employment or the end
of the Limitation Year in which the termination occurs, provided that such
amounts would have been payable to the Member had he continued in employment
with the Employer Group and are regular compensation for services during the
Member’s regular working hours, compensation for services outside regular
working hours (such as overtime or shift differential), commissions, bonuses, or
other similar compensation; are payments for unused accrued bona fide sick,
vacation or other leave, but only if the Member would have been able to use the
leave if employment had continued; or are received by the Member pursuant to a
nonqualified unfunded deferred compensation plan, but only if the payment would
have been made to the Member had he continued in employment with the Employer
Group and only to the extent that the payment is includible in the Member’s
gross income.
Compensation taken into account shall be limited to the amount set forth in Code
section 401(a)(17) ($245,000 for 2009), or such other amount as may be
established by the Commissioner of Internal Revenue as a result of adjustments
to account for the cost of living in accordance with Code section 401(a)(17)(B).
The cost-of-living adjustment in effect for a calendar year applies to any
period, not exceeding 12 months, over which Compensation is determined (the
“Determination Period”) beginning with or within such calendar year. If a
Determination Period consists of fewer than 12 months, the limit will be
multiplied by a fraction, the numerator of which is the number of months in the
Determination Period, and the denominator of which is 12.

  C.  
For purposes of applying the limitations described in Section 3.5 of the Plan,
Compensation paid or made available during such Limitation Years shall include
elective amounts for qualified transportation fringe benefits that are not
includible in the gross income of the Member by reason of Code section
132(f)(4). This amendment shall also apply to the definition of Compensation for
purposes of Section 1.27.G and the discrimination tests under Section 7 of the
Plan for Plan Years.

  D.  
For purposes of the definition of Compensation under this Section 1.16, amounts
under Code section 125 include any amounts not available to a Member in cash in
lieu of group health coverage because the Member is unable to certify that he
has other health coverage. An amount will be treated as an amount under Code
section 125 only if the Employer does not request or collect information
regarding the Member’s other health coverage as part of the enrollment process
for the health plan.

 

4



--------------------------------------------------------------------------------



 



1.17  
Disability means that the Member has applied and qualifies for disability
benefits under the Social Security Act of 1935, as amended.

1.18  
Eligible Employee means any Employee of the Employer who satisfies all of the
following conditions:

  A.  
he is not a leased employee within the meaning of Code section 414(n)(2);

  B.  
he is not a union employee, other than a union employee for whom benefits under
this Plan are specifically provided for as a result of good faith bargaining;

  C.  
he is not employed by the Employer on a part-time or temporary basis. A
part-time employee is an employee who is not regularly scheduled to complete
1,000 Hours of Service in a Plan Year;

  D.  
he is not an Acquired Employee, unless eligibility to participate in the Plan is
otherwise provided for in an agreement consented to by the Company, such as an
Appendix to the Plan;

  E.  
he is not a non-resident alien who received no earned income (within the meaning
of Code section 911(d)(2)) from the Employer which constitutes income from
sources within the United States (within the meaning of Code section 861(a)(3));
and

  F.  
he is not a person whose status as an Employee is solely the result of a
judicial or administrative determination.

The above notwithstanding, any part-time or temporary Employee who would
otherwise be eligible to participate in the Plan shall become eligible to
participate in the Plan if he is credited with at least 1,000 Hours of Service
in the 12 consecutive month period beginning with such Employee’s date of hire,
or is credited with at least 1,000 Hours of Service in any 12 consecutive month
period beginning on the anniversary thereof, as of the first Entry Date
following the end of such 12 consecutive month period.

1.19  
Employee means an individual who is a common-law employee of the Employer and
shall include leased employees within the meaning of Code section 414(n)(2),
except as provided below. The term “leased employee” means any person (other
than an Employee of the Employer) who pursuant to an agreement between the
Employer and any other person (“leasing organization”) has performed services
for the Employer (or for the Employer and related persons determined in
accordance with Code section 414(n)(6)) on a substantially full time basis for a
period of at least one year, and such services are under the primary direction
and control of the Employer. Contributions or benefits provided a leased
employee by the leasing organization which are attributable to services
performed for the Employer shall be treated as provided by the Employer. The
term “Employee” shall not include any individuals classified by the Employer as
independent contractors even if such individuals would be classified as
employees of the Employer under common law.

 

5



--------------------------------------------------------------------------------



 



A leased employee shall not be considered an Employee of the Employer if;
(i) such individual is covered by a money purchase pension plan providing: (1) a
non-integrated employer contribution rate of at least 10 percent of
compensation, as defined in Code section 415(c)(3), but including amounts
contributed by the Employer pursuant to a salary reduction agreement which are
excludable from the leased employee’s gross income under Code sections 125,
402(h)(1)(B) or 403(b), or employer contributions on behalf of the leased
employee to a trust which is part of a qualified cash or deferred arrangement
(as defined in Code section 401(k)(2)); (2) immediate participation; and
(3) full and immediate vesting; and (ii) leased employees do not constitute more
than 20% of the Employer’s Non-Highly Compensated Employee workforce.
Notwithstanding the foregoing, an Acquired Employee of an Acquired Company shall
be not deemed an Employee of an Employer as of the date such Acquired Company
was bought by an Employer, except as otherwise provided in an Appendix
applicable to such Acquired Employees.
Notwithstanding the foregoing, an employee of an Affiliated Employer that had
adopted the Plan but ceases being an Affiliated Company shall no longer be
considered an Employee as of the first date the Affiliated Employer is no longer
an Affiliated Company.

1.20  
Employer means the Company and any other business organization that succeeds to
its business and elects to continue this Plan, and any Affiliated Employer that
adopts the Plan in accordance with Section 13 of the Plan. Notwithstanding the
foregoing, an Affiliated Employer that had adopted the Plan but ceases being an
Affiliated Company shall cease to be an Employer as of the first date the
Affiliated Employer is no longer an Affiliated Company.

1.21  
Employer Matching Contribution means a contribution made on behalf of a Member
pursuant to Section 3.2 of the Plan.

1.22  
Employer Matching Contribution Account means an account established and
maintained on behalf of a Member to which his Employer Matching Contributions
are allocated.

1.23  
Entry Date means the first Business Day of each month.

1.24  
ERISA means the Employee Retirement Income Security Act of 1974, as the same may
be amended from time to time.

1.25  
Fiscal Year means the period from January 1 through December 31.

1.26  
Fund means all assets of the Trust.

1.27  
Highly Compensated Employee means any active or former Employee, who performs
service during the determination year and is described in one or more of the
following groups:

  A.  
an Employee who is a 5% owner, as defined in Code section 416(i)(1)(B)(i), at
any time during the determination year or the look-back year; or

  B.  
an Employee who receives Compensation in excess of $105,000 (for 2009 Plan Year
determinations, and as may be adjusted for future years) during the look-back
year.

  C.  
The terms “determination year” and “look-back year” shall mean, respectively,
the Plan Year and the twelve-month period immediately preceding the
determination year.

 

6



--------------------------------------------------------------------------------



 



  D.  
The $105,000 amount set forth in paragraph B. shall be indexed for changes in
the cost of living in accordance with Code section 415(d).

  E.  
A Highly Compensated Former Employee includes any Employee who separated or was
deemed to have separated from service prior to the determination year, performs
no service for the Employer during the determination year, and was a Highly
Compensated active Employee for either the separation year or any determination
year ending on or after the Employee’s 55th birthday.

  F.  
The determination of who is a Highly Compensated Employee shall be made in
accordance with Code section 414(q) and the regulations thereunder, except that
the top paid group rule, as defined in Code section 414(q)(3) shall not apply.

  G.  
“Compensation” shall mean, for the purpose of this Section 1.27, Code section
415(c)(3) compensation.

1.28  
Hour of Service means each hour for which an Employee is directly or indirectly
paid or entitled to be paid by the Employer or an Affiliated Company regardless
of whether employment duties are performed, and each hour for which back pay,
irrespective of mitigation of damages, has been either awarded or agreed to by
the Employer or Affiliated Company. These hours shall be credited to an Employee
for the computation period during which his employment duties were performed;
but in the event a payment is made or due for a reason other than the
performance of duties, hours shall be credited for the computation period during
which the absence from work occurred or to which a back pay agreement or award
pertains. However, no Employee shall be credited with duplicate Hours of Service
as a result of a back pay agreement or award. Hours of Service shall also
include each hour (credited on the basis of the Employee’s customary workday)
during which an Employee is on an uncompensated excused Leave of Absence,
provided that such Employee shall be credited with no more than an Hour of
Service for each complete Plan Year during which the uncompensated Leave of
Absence is in effect.

  A.  
For purposes of determining the number of Hours of Service completed in any
applicable computation period, the Employer may maintain accurate records of
actual hours completed for all Employees. The number of Hours of Service to be
credited to an Employee for periods during which no employment duties are
performed shall be determined in accordance with Department of Labor Regulations
sections 2530.200b-2(b) and 2530.200b-2(c).

  B.  
In instances where actual Hours of Service are not maintained, an Employee shall
be credited with 45 Hours of Service for each week in which such Employee would
otherwise be credited with at least one Hour of Service.

 

7



--------------------------------------------------------------------------------



 



  C.  
Notwithstanding A. and B. above and solely for the purpose of preventing a Break
in Service, an Employee shall be credited with Hours of Service during an
absence by reason of:

  (1)  
the pregnancy of the Employee;
    (2)  
the birth of a child of the Employee;

  (3)  
the placement of the child with the Employee in connection with the adoption of
such child by the Employee; or

  (4)  
for purposes of caring for the child beginning immediately after such birth or
placement;

provided the Employee shall, during the period of his absence, be credited with
the number of Hours of Service which would have been credited to him at his
normal work rate but for such absence, or, if the number of Hours of Service
based on a normal rate is indeterminable, the Employee shall be credited with 8
Hours of Service per day of such absence. The “Severance from Service” date of
an Employee/Member who is absent from work due to “maternity or paternity leave”
reasons for more than one year is the second anniversary of the first date of
such absence. The period between the first and second anniversary of the first
date of such absence is neither a Period of Service nor a period of severance.

  D.  
In instances where actual Hours of Service are maintained, the
maternity/paternity leave described in C. above shall be credited to the
computation period in which the absence began if necessary to avoid a Break in
Service or, if not necessary, then to the following computation period.

  E.  
Service with any of the following companies, regardless of whether such company
is an Affiliated Company, shall be taken into account in determining any
Employee’s Hours of Service:

  (1)  
any affiliate of Penske Automotive Group, Inc.; or
    (2)  
Penske Corporation or any affiliate.

1.29  
Leave of Absence means any temporary absence from employment authorized by the
Employer based on its normal practices. An Employee’s Period of Service shall
continue uninterrupted during such leave.

1.30  
Limitation Year shall be the Plan Year.

1.31  
Member means any Eligible Employee included in the membership of the Plan as
provided in Section 2 hereof. A Member shall continue to be a Member as long as
he has an Accrued Benefit hereunder.

1.32  
Non-Highly Compensated Employee means any Employee who is not a Highly
Compensated Employee.

1.33  
Normal Retirement Date means the Member’s 65th birthday.

1.34  
Period of Service means the period between an Employee’s date of hire or rehire,
as applicable, and the date on which he ceases to be an Employee.

1.35  
Plan means the Penske Automotive Group 401(k) Savings and Retirement Plan.

 

8



--------------------------------------------------------------------------------



 



1.36  
Plan Administrator is the Committee provided for in Section 12 hereof; provided,
however, that in the absence of a duly constituted Committee, the Company shall
be the Plan Administrator.

1.37  
Plan Sponsor means Penske Automotive Group, Inc. or its successor.

1.38  
Plan Year means the period from January 1 through December 31.

1.39  
Pre-Tax Contribution means an elective deferral made by a Member pursuant to
Section 3.1 of the Plan.

1.40  
Pre-Tax Contribution Account means an account established and maintained on
behalf of a Member to which his Pre-Tax Contributions are allocated.

1.41  
Prior Plan means any tax-qualified plan maintained by an Affiliated Employer
that has adopted the Plan, if the assets of such plan have been, or are intended
to be, transferred to this Plan.

1.42  
Retirement means the termination of a Member’s employment with the Employer on
or after his Normal Retirement Date.

1.43 Rollover Contribution means the amount contributed to the Plan pursuant to
Section 6.8.

1.44  
Rollover Account means the account established and maintained pursuant to
Section 6.8 of the Plan.

1.45  
Spouse means the husband or wife of a Member on the date benefits under the Plan
commence. However, if the Member should die prior to the date benefits under the
Plan would have commenced to him, then the Spouse shall be the husband or wife
to whom the Member had been married throughout the one-year period preceding the
date of his death.

1.46  
Top-Heavy Contribution means a contribution made by an Employer pursuant to
Section 8 of the Plan.

1.47  
Top-Heavy Contribution Account means an account established and maintained on
behalf of a Member to which Top-Heavy Contributions, if any, are allocated.

1.49  
Transfer Pre-Tax Contribution Account means the account established and
maintained on behalf of a member to which his Pre-Tax Contribution to a Prior
Plan were allocated, and which are transferred to this Plan pursuant to
Section 6.9.

1.49  
Transfer Employer Contribution Account means the account established and
maintained on behalf of a member to which Employer Contributions to a Prior Plan
were allocated, and which are transferred to this Plan pursuant to Section 6.9.

1.50  
Trust means a trust, intended to qualify under Code section 501(a), constituting
the legal agreement between the Plan Sponsor and the Trustee, fixing the rights
and liabilities with respect to managing and controlling the Fund for the
purposes of the Plan.

1.51  
Trustee means the individual or entity designated by the Plan Sponsor as
trustee(s) or any successor trustee(s) of the Trust.

 

9



--------------------------------------------------------------------------------



 



1.52  
Valuation Date means every Business Day, unless the Plan Administrator selects
another date or dates for the valuation of Plan assets.

1.53  
Year of Service means a Plan Year during which the Employee completes 1,000
Hours of Service. An Employee’s Years of Service shall include Years of Service
for an Employer prior to the effective date of the Employer’s participation in
the Plan. Any Hours of Service with an Acquired Company or a company listed in
Section 1.28.E of the Plan shall be deemed Hours of Service for an Employer in
determining Years of Service for purposes of becoming a member of the Plan under
Section 2 and for purposes of vesting under Section 5.1.

SECTION 2
MEMBERSHIP IN THE PLAN

2.1  
Current Employees. Each Employee who is an Eligible Employee and has completed a
60-day Period of Service shall become a Member of the Plan on the first day of
the month thereafter.

2.2  
New Employees or Re-employed Members. Each other Employee shall become a Member
on the Entry Date coincident with or next following the date he qualifies as an
Eligible Employee and completes a 60-day Period of Service. A reemployed
Eligible Employee shall become a Member on his date of reemployment if he had
been a Member of the Plan during his prior period of employment. Otherwise, a
reemployed Eligible Employee shall become a Member of the Plan as of the Entry
Date following his completion of a 60-day Period of Service (including any
Period of Service prior to his reemployment).

2.3  
Changes in Category. If an Employee’s status changes either from a category of
ineligibility to a category of eligibility, or from a category of eligibility to
a category of ineligibility, his Years of Service during the period of
ineligibility shall be considered as Years of Service for vesting purposes
hereunder. For purposes of Section 3, only Compensation earned from the Employer
during a period in which the Employee is both an Eligible Employee and a Member
shall be considered in determining the amount of the contribution made to the
Trust on behalf of the Employee.

If a Member’s status changes to a category of ineligibility, he shall become a
Member immediately upon returning to an eligible class of Employees. If an
ineligible Employee’s status changes to an Eligible Employee, he shall become a
Member immediately if he has otherwise satisfied the requirements of
Section 2.2.

 

10



--------------------------------------------------------------------------------



 



SECTION 3
CONTRIBUTIONS

3.1  
Pre-Tax Contributions.

  A.  
Each Member may authorize the Employer to reduce his Compensation through
regular payroll reductions and to have the Employer make Pre-Tax Contributions
to the Plan in the amount of such payroll reduction. The Pre-Tax Contribution
may be any whole percentage between zero percent (0%) and twenty percent (20%)
of such Compensation, but in no event shall it exceed the appropriate Adjustment
Factor plus, when applicable, the amount provided under Code section 414(v) and
permitted under Section 3.1.B. The Pre-Tax Contribution of a Highly Compensated
Employee may not exceed 7% of his or her Compensation, and in no event shall it
exceed the appropriate Adjustment Factor. Compensation, for purposes of this
Section, shall mean the Compensation earned by an Employee from the Employer for
the Plan Year for which the contributions are being made.

Such amount shall be deposited as Pre-Tax Contributions hereunder to the
Member’s Pre-Tax Contribution Account. Prior to the date that he becomes a
Member, each Eligible Employee shall, by following the administrative procedures
established by the Plan Administrator, consent and agree to payroll reductions,
authorize the Employer to make such reductions, and designate the percentage of
such contributions to be allocated to the available investment funds. The
election of the Member shall become effective for the first pay period following
the date the election is received by the Plan Administrator and will remain in
effect until the Member makes a new election.

  B.  
Notwithstanding the limitations described in Section 3.1.A, Section 7 (relating
to limitations on allocations of Pre-Tax Contributions), and Sections 3.4 and
3.5 (relating to Excess Deferral Amounts and maximum Annual Additions), a Member
who, by the end of the taxable year, will have attained age 50 shall be
permitted to make additional Pre-Tax Contributions (“Catch Up Contributions”),
by means of Compensation reductions pursuant to the payroll reduction procedures
set forth in Section 3.2.A, in an amount not to exceed the limit described in
Code section 414(v) ($5,500 for 2009), as adjusted from time to time in
accordance with Code section 414(v). Catch-Up Contributions that do not exceed
the applicable limitation established in Code section 414(v) for the relevant
Plan Year, as adjusted in the manner described in Code section 414(v) shall not
be taken into account for purposes of implementing the limitations under Code
sections 402(g), 415, 401(k)(3), 410(b), and 416.

3.2  
Employer Matching Contributions.

  A.  
There is no existing Employer Matching Contribution. Employer Matching
Contributions shall be made for any future period if the Committee or Plan
Sponsor reinstates a discretionary Employer Matching Contribution as provided in
paragraph B of this Section 3.2.

  B.  
The Plan Sponsor or the Committee may, in its discretion, specify that each
Employer contribute a percentage of a Member’s Pre-Tax Contributions to the
Employer Matching Accounts of Eligible Members as an Employer Matching
Contribution. The Plan Sponsor or the Committee shall determine the percentage
each year; provided, however, that the Plan Sponsor or the Committee may, in its
discretion, at any time in the year, modify the previously specified percentage
as to any Employer Matching Contribution that has not yet accrued to Eligible
Members. Notwithstanding the preceding provisions of this paragraph B, no
Employer Matching Contribution shall be made with respect to an Eligible
Member’s Pre-Tax Contributions in excess of 4% of such Eligible Member’s
Compensation for the Plan Year, or such other percentage of such Eligible
Member’s Compensation for the Plan Year as the Plan Sponsor or Committee may
otherwise specify for a prospective measuring period. All Employer Matching
Contributions shall be calculated based on the Member’s Pre-Tax Contributions
made during the entire Plan Year, but shall not include the Member’s
contributions, if any, made as catch-up contributions pursuant to Code section
414(v). Employer Matching Contributions shall be credited to the Eligible
Member’s Employer Matching Contribution Account on a quarterly basis (unless the
Employer elects to make such contributions on a more frequent basis). For
purposes of receiving Employer Matching Contributions under this Section 3.2, an
Eligible Member is each Member who (i) makes any Pre-Tax Contributions during
the Plan Year and (ii) is employed by the Employer on the last day of the
calendar quarter for which contributions are made. Compensation, for purposes of
this Section 3.2, shall mean the Compensation earned by an Employee from the
Employer for the Plan Year for which the contributions are being made.

 

11



--------------------------------------------------------------------------------



 



  C.  
Notwithstanding paragraph B of this Section 3.2, Members who are members of
Local 355 of the United Service Workers Union of OCT Partnership (d/b/a Gateway
Toyota) or Local 259 UAW, AFL-CIO of Westbury Superstore, Ltd. (d/b/a Westbury
Toyota) shall not be eligible to receive any Employer Matching Contribution.

3.3  
Adjustments to Contributions. A Member may increase or decrease the rate of
Pre-Tax Contributions effective as of any payroll period by notifying the Plan
Administrator in accordance with the administrative procedures established by
the Plan Administrator. A Member may suspend Pre-Tax Contributions at any time
by notifying the Plan Administrator in accordance with the administrative
procedures established by the Plan Administrator. Suspensions during the Plan
Year shall be effective as soon as practicable after notification of the Plan
Administrator in accordance with the administrative procedures established by
the Plan Administrator. A Member may recommence Pre-Tax Contributions to the
Plan effective as of any payroll period by submitting a new election to the Plan
Administrator in accordance with administrative procedures established by the
Plan Administrator, prior to such payroll period. Notwithstanding the foregoing,
an individual who is on lay off status and returns to the employ of the Employer
may recommence Pre-Tax Contributions to the Plan effective as of the next
payroll period. Additionally, notwithstanding any other provision of this Plan
to the Contrary, the Plan Administrator shall have the discretion to determine,
in a uniform nondiscriminatory manner, when Member elections to commence,
modify, or terminate Pre-Tax Contributions shall take effect.

3.4  
Distribution of “Excess Deferral Amounts”. Notwithstanding any other provision
of the Plan, Excess Deferral Amounts as adjusted for income or losses thereon
shall be distributed to Members who claim such Excess Deferral Amounts for the
preceding taxable year.

  A.  
For purposes of this Section 3.4, the following definitions shall have the
following meanings:

  (1)  
“Elective Deferrals” shall mean any Employer contributions made to the Plan at
the election of the Member, in lieu of cash compensation, and shall include
contributions made pursuant to a salary reduction agreement or other deferral
mechanism. With respect to any taxable year, a Member’s Elective Deferral is the
sum of all Employer contributions made on behalf of such Member pursuant to an
election to defer under any qualified CODA as described in Code section 401(k),
any simplified employee pension cash or deferred arrangement as described in
Code section 402(h)(1)(B), any eligible deferred compensation plan under Code
section 457, any plan as described under Code section 501(c)(18), and any
Employer contributions made on the behalf of a Member for the purchase of an
annuity contract under Code section 403(b) pursuant to a salary reduction
agreement.

 

12



--------------------------------------------------------------------------------



 



  (2)  
“Excess Deferral Amounts” shall mean those Elective Deferrals that are
includible in a Member’s gross income under Code section 402(g), to the extent
such Member’s Elective Deferrals for a taxable year exceed the Adjustment
Factor. Excess Deferral Amounts shall be treated as Annual Additions under the
Plan except to the extent distributed pursuant to this Section 3.4.

  B.  
A Member may assign to the Plan any Excess Deferral Amounts made during the
taxable year of the Member by filing a claim in writing with the Plan
Administrator no later than March 1 following the year in which the Excess
Deferral Amounts were made. Said claim shall specify the Member’s Excess
Deferral Amount for the preceding calendar year; and shall be accompanied by the
Member’s written statement that if such amounts are not distributed, such Excess
Deferral Amount, when added to amounts deferred under other plans or
arrangements described in Code sections 401(k), 408(k), 457, 501(c)(18) or
403(b) shall exceed the appropriate Adjustment Factor for the year in which the
deferral occurred.

  C.  
A Member who has an Excess Deferral Amount during a taxable year may receive a
corrective distribution during the same taxable year. Such a corrective
distribution shall be made if:

  (1)  
the Member designates the distribution as an Excess Deferral Amount;

  (2)  
the corrective distribution is made after the date on which the Plan received
the Excess Deferral Amount; and

  (3)  
the Plan Administrator designates the distribution as a distribution of an
Excess Deferral Amount.

  D.  
The Excess Deferral Amount distributed to a Member with respect to a taxable
year shall be calculated after giving effect to income and losses pertaining to
the Member’s Pre-Tax Contribution Account allocable to the Excess Deferral
Amount.

The income or loss allocable to such Excess Deferral Amount shall be determined
by multiplying the income or loss allocable to the Member’s Pre-Tax Contribution
Account for the taxable year by a fraction, the numerator of which is the Excess
Deferral Amount on behalf of the Member for the preceding taxable year and the
denominator of which is the Member’s Pre-Tax Contribution Account balance on the
last day of the taxable year, minus the income or plus the loss allocable to the
Member’s Pre-Tax Contribution Account for the taxable year.

  E.  
In the alternative, any other methods of allocating income or loss on the Excess
Deferral Amount may be utilized in the manner provided by the Internal Revenue
Service, i.e., the regulations set forth under Treasury Regulations section
1.402(g)-1.

  F.  
Excess Deferral Amounts, as adjusted for income and losses, shall be distributed
to a Member in the year following the taxable year in which such Excess Deferral
was made, and no later than the April 15 deadline provided for under Code
section 402(g)(2)(A).

 

13



--------------------------------------------------------------------------------



 



  G.  
Excess Deferral Amounts are includible in a Member’s gross income under Code
section 402(g) to the extent that the Member’s Pre-Tax Contributions exceed the
dollar limitation under such Code section. Excess Deferral Amounts shall be
treated as Annual Additions under this Plan except to the extent distributed
pursuant to this Section 3.4.

  H.  
Effective January 1, 2009, and notwithstanding any other provision of the Plan
to the contrary, no “gap period” (i.e., the period between the end of the
taxable year in which the Excess Deferral Amounts accrued and the date on which
the Excess Deferral Amounts are distributed) income shall be included in the
distribution of the Excess Deferral Amounts, as permitted under Code section
402(g)(2)(A) as modified by section 109(b)(3) of the Workers Retiree and
Employer Recovery Act of 2008.

3.5  
Overall Limits on Contributions. Contributions made on behalf of any Member
during any Limitation Year shall be subject to the follow rules:

  A.  
Maximum Annual Addition. Except to the extent permitted under Section 3.1,
including Section 3.1’s Catch Up Contributions provisions, the Annual Additions
(or for purposes of applying subparagraph (2) below, the Annual Additions
excluding amounts for provision of post-retirement medical and life insurance
benefits) to a Member’s Account for any Limitation Year shall in no event exceed
the lesser of:

  (1)  
$49,000 (for 2009), as adjusted from time to time as provided in Code section
415(d) for subsequent years, or

  (2)  
100% of the Member’s Compensation received from the group consisting of the
Employer and the Affiliated Companies for that Limitation Year.

  B.  
Treatment of Excess. Any Annual Additions that exceed the limitations set forth
in Section 3.5.A shall be corrected as set forth in applicable Treasury
Regulations and other correction guidance issued by the Treasury or Internal
Revenue Service.

  C.  
Coordination with Other Defined Contribution Plans. If a Member also
participates in a defined contribution plan (within the meaning of Code section
415(k)) maintained by any member of the group consisting of the Employer and the
Affiliated Companies, other than the Plan, the limitation set forth in
Section 3.5.A shall apply to the aggregate of the Annual Additions to the Plan
and to such other plan.

  D.  
Compliance with Applicable Law. The limitations described in this Section 3.5
shall be determined and applied in accordance with the provisions of Code
section 415 and regulations promulgated thereunder, which are incorporated into
this Plan by this reference.

 

14



--------------------------------------------------------------------------------



 



3.6  
Permitted Employer Refunds. Employer contributions hereunder are made with the
understanding that this Plan shall initially qualify under Code section 401, and
that such contributions shall be deductible under Code section 404.

  A.  
Any contribution that is disallowed as a deduction shall be refunded to the
Employer within one year of such disallowance if the Employer has filed the
application for the determination or qualification of this Plan with the IRS by
the time prescribed by law for filing the Employer’s return for the taxable year
in which this Plan was adopted, or by such later date as the Secretary of the
Treasury may prescribe.

  B.  
Any contribution made by the Employer due to a mistake of fact shall be refunded
to the Employer within one year of such contribution.

  C.  
Refunds of contributions due to a disallowance of deduction or mistake of fact
shall be governed by the following requirements:

  (1)  
earnings attributable to the amount being refunded shall remain in the Plan, but
losses thereto must reduce the amount to be refunded; and
    (2)  
in no event may a refund be made that would cause the Accrued Benefit of any
Member to be reduced to less than that which the Member’s Accrued Benefit would
have been had the mistaken amount not been contributed.

3.7  
Timing of Deposits. Employer shall make payment of the Pre-Tax Contribution to
the Trust under the terms hereof no later than the time period permitted by
applicable law and regulations. All other Employer contributions under the Plan
shall be deposited to the Trust prior to the due date for filing the Employer’s
Federal Income Tax Return for the Fiscal Year in which the Plan Year ends,
including any extension thereto. In no event shall the Employer Contributions be
made in excess of the amount deductible under applicable Federal law now or
hereafter in effect limiting the allowable deduction for contributions to profit
sharing plans. The contributions to this Plan when taken together with all other
contributions made by the Employer to other qualified retirement plans shall not
exceed the maximum amount deductible under Code section 404(a).

SECTION 4
MEMBER ACCOUNTS

4.1  
Establishment of Accounts. A Pre-Tax Contribution Account, Top-Heavy
Contribution Account, Employer Matching Contribution Account, After-Tax
Contribution Account, Pre-Tax Contribution Transfer Account and Transfer
Employer Contribution Account, and Rollover Account shall be established for
each Member in accordance with Sections 3, 6 and 8. All contributions by or on
behalf of a Member shall be deposited to the appropriate account.

4.2  
Valuation of Accounts. As of each Valuation Date, the accounts of each Member
shall be adjusted to reflect any realized and unrealized gains or losses and
income or expenses of the Fund which shall be allocated pro rata to each
Member’s account based on the value thereof as of the preceding Valuation Date,
adjusted in accordance with Section 4.3. The fair market value of the Fund shall
be determined by the Trustee and communicated to the Plan Administrator as of
the end of each calendar month in accordance with procedures established by the
Plan Administrator. Each Member shall be furnished with a statement as soon as
practicable after the end of each calendar quarter, setting forth the value of
his Accrued Benefit as of the last Valuation Date in such calendar quarter. It
shall represent the fair market value of all securities or other property held
for each respective fund, plus cash and accrued earnings, less accrued expenses
and proper charges against the fund as of such Valuation Date. The Trustee’s
determination shall be final and conclusive for all purposes of this Plan. The
valuation process shall be performed separately for each investment fund.

The Plan Administrator shall, in its discretion, determine and apply in a
uniform manner the method for determining the fair market value, as of any
particular date, of any shares of Common Stock held under the Penske Automotive
Common Stock Fund for purposes of the foregoing paragraph, or for purposes of
any other provision of the Plan.

 

15



--------------------------------------------------------------------------------



 



4.3  
Adjustment to Accounts. When determining the value of Member accounts, any
deposits due which have not been deposited to the fund on behalf of the Member
shall be added to his accounts; and any withdrawals or distributions made which
have not been paid out shall be subtracted from the accounts. Similarly,
adjustment of accounts for appreciation or depreciation of an investment fund
shall be deemed to have been made as of the Valuation Date on which the
adjustment relates, notwithstanding that they are actually made as of a later
date.

4.4  
Directed Investments. A Member’s Accrued Benefit shall be invested as directed
by each Member in such investment funds as the Plan Administrator shall
determine. The investment funds available under the Plan shall be established
pursuant to the Trust and shall be communicated to each Member. Such investment
funds shall at all times include a “stable value fund” (or similar investment
option) and a Penske Automotive Common Stock Fund, which shall invest primarily
in the Common Stock of Penske Automotive Group, Inc. All such shares of Common
Stock held under such fund shall be acquired exclusively through purchases on
the open market. Dividends, if any, shall be used, as soon as practicable, to
purchase additional such shares of Common Stock. A Member shall submit his
investment selection to the Plan Administrator in accordance with the
administrative procedures established by the Plan Administrator. The Member may
select one or more investment funds in multiples of 1%.

4.5  
Administration of Investments. Contributions made by or on behalf of a Member
shall be invested in the investment fund or funds selected by the Member until
the effective date of a new designation that has been properly submitted to the
Plan Administrator.

If any Member fails to make an initial designation, he shall be deemed to have
designated the default investment fund as may be determined from time to time by
the Committee. A designation submitted by a Member changing his investment
option shall apply to investment of future deposits and/or to amounts already
accumulated in his accounts. A Member may change his investment option with
respect to the investment of future deposits effective as of the first Valuation
Date in the next succeeding payroll period by submitting his investment changes
in accordance with the procedures established by the Plan Administrator. A
Member may change his investment option with respect to the investment of
amounts already accumulated in his accounts effective as of the next Valuation
Date by submitting his investment changes in accordance with the procedures
established by the Plan Administrator. The Plan Administrator may change or add
Investment Funds from time to time. Each Member shall be notified of a change in
Investment Funds at least 30 days prior to the Valuation Date on which the
change is to occur.

4.6  
Investments for Terminated Members. Any Member who ceases to be an Employee
shall continue to have the authority to direct the investment of his accounts in
accordance with the provisions of Sections 4.4 and 4.5.

 

16



--------------------------------------------------------------------------------



 



4.7  
Special Rules Applicable to Penske Automotive Common Stock Fund. Members that
have any portion of their accounts invested in the Penske Automotive Common
Stock Fund shall have the rights to decide tender offers and vote proxies and
all other matters presented for vote as provided in subsections A and B of this
Section 4.7.

  A.  
Proxy Voting

The Trustee is responsible for voting as directed all shares of Common Stock of
Penske Automotive Group, Inc. held under the Penske Automotive Common Stock
Fund. When a decision to vote shares is required, Members who have any portion
of their accounts allocated to the Penske Automotive Common Stock Fund as of the
relevant record date will receive copies of all proxy statements otherwise
distributed to holders of the Common Stock of Penske Automotive Group, Inc.
Members’ proxy votes shall direct the Trustee’s vote. Members shall be
considered a fiduciary for purposes of voting shares of Common Stock allocated
to their account. A decision by the Member to not vote shall be respected by the
Trustee so that the Trustee shall not vote any allocated shares for which no
Member direction is received. The Committee shall direct the Trustee in voting
shares of Common Stock that are not allocated to the account of any Member.
The Trustee shall have no discretion or authority to vote Common Stock held in
the Trust by the Trustee except in accordance with timely directions provided to
the Trustee that are made in accordance with the terms of the Plan and that are
not contrary to ERISA.

  B.  
Tender Offers

The Trustee is responsible for responding as directed to any tender offer with
respect to all shares of Common Stock of Penske Automotive Group, Inc. held
under the Penske Automotive Common Stock Fund. When a decision to tender shares
is required, Members who have any portion of their accounts allocated to the
Penske Automotive Common Stock Fund as of the relevant record date will receive
copies of all tender materials otherwise distributed to holders of the Common
Stock of Penske Automotive Group, Inc. Members’ tender instructions shall direct
the Trustee’s decision as to whether or not to tender. Members shall be
considered a fiduciary for purposes of deciding whether to tender shares of
Common Stock allocated to their account. A decision by the Member to not respond
to the tender offer shall be respected by the Trustee so that the Trustee shall
not respond with respect to any allocated shares for which no Member direction
is received. The Committee shall direct the Trustee in the tender of Common
Stock that are not allocated to the account of any Member.
The Trustee shall have no discretion or authority to respond to a tender or
exchange offer concerning Common Stock held in the Trust by the Trustee except
in accordance with timely directions provided to the Trustee that are made in
accordance with the terms of the Plan and that are not contrary to ERISA.

 

17



--------------------------------------------------------------------------------



 



4.8  
Special Rules Applicable to Investment in Penske Automotive Common Stock Fund.

  A.  
Notwithstanding any other provision of the Plan to the contrary, during any
period of time when (a) a registration statement covering the Plan, pursuant to
the Securities Act of 1933, as amended, is not then in effect, (b) although in
effect, information in the prospectus forming part of such registration
statement does not, in the judgment of the Plan Administrator, meet the
requirements of the Securities Act of 1933, as amended, or is not available for
delivery, or (c) in the judgment of the Plan Administrator, a proceeding by the
Securities and Exchange Commission for the issuance of a stop order suspending
the effectiveness of such registration statement is threatened or contemplated,
no future Pre-Tax Contributions or Employer Matching Contributions may be
invested in, and no such prior contributions, or income earned thereon, may be
transferred for investment in the Penske Automotive Common Stock Fund. In lieu
thereof, the Trustee shall, upon written notification from the Plan
Administrator, invest such amounts in such investment fund that shall be so
specified by the Plan Administrator. At such time as (a) such a registration
statement covering the Plan shall become effective, (b) the prospectus forming
part of such a registration statement shall have been amended to meet the
requirements of the Securities Act of 1933, as amended, or shall be available
for delivery, or (c) no stop order proceedings shall be threatened or
contemplated, such amounts shall be invested as previously directed or otherwise
required under the terms of the Plan.

  B.  
Each Member who is an officer, director or greater than 10% shareholder of
Penske Automotive Group, Inc. may elect to be subject to such optional
limitations and restrictions as may be imposed by the Plan Administrator
regarding the extent to which such person may (a) direct the investment under
the Penske Automotive Common Stock Fund of any portion of his future Pre-Tax
Contributions and Employer Matching Contributions to be made on his behalf,
(b) transfer any portion of his existing accounts under the Plan into or out of
the Penske Automotive Common Stock Fund, (c) receive a distribution or
withdrawal from any portion of his accounts invested under the Penske Automotive
Common Stock Fund or (d) receive a loan from the Plan with respect to any
portion of his accounts invested under the Penske Automotive Common Stock Fund.
Any such limitations and restrictions which are so elected by such a person
shall apply notwithstanding any other provision of the Plan to the contrary.

4.9  
Compliance With Employer Securities Diversification Requirements.
Notwithstanding any other provision of the Plan to the contrary, the Plan shall
comply with the requirements of Code section 401(a)(35) and ERISA section 204(j)
for all Plan Years beginning after December 31, 2006; provided, however, that
the transitional relief provided under Internal Revenue Service Notice 2006-17
and Internal Revenue Service Notice 2008-7 (and any subsequent guidance or
regulations) shall apply. Accordingly, for any period during which any Plan
account of a Member, any beneficiary under the Plan with respect to which the
beneficiary is entitled to exercise the rights of a Member (i.e., the
beneficiary of a deceased Member) or any alternate payee who has a Plan account
(the Member or the beneficiary or the alternate payee is an “Applicable
Individual”) holds publicly traded employer securities (as defined under Code
section 401(a)(35)(G)(v)), the following rules shall apply:

  A.  
The Applicable Individual may elect to direct the Plan to invest any such
employer securities and to reinvest an equivalent amount in other investment
options meeting the requirements of Section 4.9(B).

 

18



--------------------------------------------------------------------------------



 



  B.  
The Plan shall:

  (1)  
offer not less than three investment options, other than employer securities, to
which an Applicable Individual may direct the proceeds from the divestment of
employer securities pursuant to this Section 4.9, each of which is diversified
and has materially different risk and return characteristics;

  (2)  
permit the divestment and reinvestment of employer securities by Applicable
Individuals in a periodic (not less than quarterly), reasonable manner; and

  (3)  
not impose any restrictions or conditions with respect to the investment of
employer securities which are not imposed on the investment of other assets of
the Plan; provided, however, that this rule shall not apply to any restrictions
or conditions imposed by securities laws.

  C.  
For purposes of Section 4.9.B, a restriction or condition with respect to
employer securities includes:

  (1)  
a restriction on an Applicable Individual’s rights to divest an investment in
employer securities that is not imposed on an investment that is not in employer
securities; and

  (2)  
a benefit that is conditioned on investment in employer securities.

  D.  
The Plan shall also provide Applicable Individuals with the notice required by
ERISA section 101(m) regarding the divestiture rights required under Code
section 401(a)(35) and ERISA section 204(j).

SECTION 5
VESTING

5.1  
Vesting. Each Member shall have a fully vested, nonforfeitable right to his
Pre-Tax. Contribution Account, After-Tax Contribution Account, Transfer Pre-Tax
Contribution Account and Rollover Account at all times. Each Member shall vest
in his or her Employer Matching Contribution and Transfer Employer Contribution
Accounts according to the following schedule:

      Years of Service   Vesting Percentage   Less than 3   0% 3 or more   100%

Notwithstanding the foregoing schedule, a Member shall become vested in his
Transfer Employer Contribution Account in accordance with the vesting schedule
in the Prior Plan, if the vesting schedule in the Prior Plan is more rapid than
that set forth above. A Member who attains his Normal Retirement Date, dies or
incurs a Disability shall become 100% vested in his Employer Matching
Contribution Account.

 

19



--------------------------------------------------------------------------------



 



One-Year Breaks in Service for Vesting Purposes. If a Member incurs one or more
consecutive one-year Breaks in Service, then:

  A.  
Years of Service before such one-year Breaks in Service shall not be taken into
account until the Member completes one Year of Service after his return;

  B.  
Years of Service prior to the one-year Breaks in Service shall not be taken into
account if the Member has no vested right in his Pre-Tax Contribution Account,
Top Heavy Contribution Account, Employer Matching Contribution Account, or
Transfer Employer Contribution Account under the Plan and the number of
consecutive one-year Breaks in Service in greater than one and equals or exceeds
the greater of (1) the aggregate number of his Years of Service (excluding Years
of Service not required to be taken into account by reason of any prior one-year
Breaks in Service), or (2) five; and

  C.  
If a Member incurs five or more consecutive one-year Breaks in Service, Years of
Service after such one-year Breaks in Service shall not be taken into account in
determining the nonforfeitable percentage of such Member’s benefit derived from
Employer contributions which accrued before such one-year Breaks in Service.

  D.  
Notwithstanding the foregoing, a Member shall vest in the portion of his
Transfer Employer Contribution Account attributable to his matching contribution
account transferred from the Ford of Tulsa 401(k) Plan according to the
following schedule:

          Years of Service   Vesting Percentage  
 
       
0
    0  
1
    20%  
2
    40%  
3
    60%  
4
    80%  
5 or more
    100%  

5.2  
Forfeitures. A Member’s vested Accrued Benefit shall be determined in accordance
with Section 5.1 as of the date he terminates employment. The nonvested portion
shall be forfeited on the earlier of the date on which the Member:

  A.  
receives a distribution of his vested Accrued Benefit, if any, provided that
such distribution is made no later than the close of the second Plan Year
following the year in which the Member terminates participation in the Plan; or

  B.  
has five consecutive one-year Breaks in Service measured from the Plan Year in
which the Member’s date of termination occurs.

Said forfeiture shall be used, at the Employer’s discretion, to either
(i) reduce future Employer Matching Contributions, or (ii) pay Plan
administrative expenses under Section 11.3.
For purposes of this Section 5.2, if the value of a Member’s vested Accrued
Benefit is zero, the Member shall be deemed to have received a distribution of
such vested Accrued Benefit on termination of employment.

 

20



--------------------------------------------------------------------------------



 



5.3  
Change in Vesting Schedule. In the event the Employer adopts an amendment to the
Plan that changes the Plan’s vesting provisions such that the nonforfeitable
(i.e., vested) percentage of any Member, when determined under the Plan as so
amended, would at any time be less than would have been the case absent such
amendment, then the following rules shall apply.

  A.  
Election. Each Member who has completed at least three years of service (within
the meaning of Treasury Regulations section 1.411(a)-8T(b)(3)) shall be
permitted to elect, during the election period described in paragraph B below,
to have his nonforfeitable percentage determined without regard to such
amendment.

  B.  
Election Period. The election described in paragraph (i) may be made during the
period that begins not later than the date on that the Plan amendment is adopted
and that ends no earlier than the latest of the following dates:

  (1)  
The date that is 60 days after the day the Plan amendment is adopted.

  (2)  
The date that is 60 days after the day the Plan amendment becomes effective.

  (3)  
The date that is 60 days after the day the Member is issued notice of the Plan
amendment by the Employer or Plan Administrator.

5.4  
Lost Members. If a Member’s vested Accrued Benefit is distributable to such
Member, but the Plan Administrator is unable after a diligent search to find the
Member or a Beneficiary to whom payments may be made, such Member’s vested
Accrued Benefit shall be forfeited and applied to reduce future Employer
Matching Contributions or the payment of Plan administrative expenses (as
permitted by the Plan’s rules relating to forfeitures). If, after such
forfeiture, the Member or a Beneficiary makes a claim for the forfeited vested
Accrued Benefit, the Plan shall reinstate such Benefit and distribute it to the
Member or Beneficiary in accordance with the terms of the Plan. The Plan
Administrator shall be deemed to have made a diligent search for the Member if
the Plan Administrator has attempted to contact the Member by first class mail,
at the Member’s address on file with the Employer and, if unsuccessful, has
attempted to contact the Member through the Internal Revenue Service participant
locator program and has waited six months for a reply.

SECTION 6
DISTRIBUTIONS

6.1  
Distribution of Benefit. A Member who has a severance from employment with the
Employer and all Affiliated Companies for any reason other than death shall be
entitled to receive his vested Accrued Benefit. A Member’s Beneficiary shall be
entitled to receive the Member’s vested Accrued Benefit in the event of the
Member’s death. A Member or Beneficiary who is entitled to payment under this
Section 6 may elect to receive his Accrued Benefit in the form of a lump sum
payment as soon as administratively feasible following the date he ceases to be
employed by all Employers and all Affiliated Companies as the Member (or his
Beneficiary) requests, but no later than the April 1 of the calendar year
following the calendar year in which occurs the later of the Member’s Retirement
or age 70-1/2 and according to the Code section 401(a)(9) minimum distribution
rules and Section 18 of this Plan. The amount payable shall be equal to the
Member’s vested Accrued Benefit determined as of the Valuation Date coincident
with the date payment is made.

 

21



--------------------------------------------------------------------------------



 



A Member who participated in a Prior Plan is entitled to receive his or her
Accrued Benefit in an optional form of distribution as set forth in Section 16.
A Member who is employed by an Affiliated Employer that had adopted the Plan but
ceases being an Affiliated Company shall be considered to cease being employed
by the Employer and all Affiliated Companies on the first date the Affiliated
Employer is no longer an Affiliated Company.

6.2  
Election of Benefits. The Member shall notify the Plan Administrator in
accordance with administrative procedures established by the Plan Administrator,
of the form and timing of benefit payments. An election may be revoked and a new
election may be submitted to the Plan Administrator any time prior to the
commencement of benefits. Payment of benefits shall commence as soon as
practicable under the option the Member has designated; but in no event later
than as provided under Section 6.6 hereof.

6.3  
Rehire Prior to Incurring Five Consecutive Breaks in Service. If the Member
terminates his employment and is rehired by the Employer prior to the date that
he would incur his fifth consecutive one-year Break in Service, the following
rules shall apply:

  A.  
No Distribution. If the Member has not received a distribution by reason of his
prior termination of employment, any amounts previously forfeited shall no
longer be forfeitable.

  B.  
Prior Distribution. If the Member has received a total or partial distribution
by reason of his prior termination of employment and he repays to the Plan the
entire amount distributed to him from the Plan before five years have elapsed
after the date of his re-employment, any forfeited amount shall be restored and
shall no longer be forfeitable. Any forfeitable amounts that have not been
forfeited by the Member’s re-employment date shall no longer be forfeitable
after that date.

  C.  
Partially Vested Members. If a distribution is made to a Member at a time when
he has a vested right to less than 100% of his interest subject to a vesting
schedule under Section 5.1, and the Member does not repay the prior distribution
pursuant to Section 6.3.B, then at any relevant time, the vested portion of his
interest shall be equal to an amount (“X”) determined by the formula X = P(AB +
D) — D, where “P” is the vested percentage at the relevant time under
Section 5.1, “AB” is the value of the Member’s Accrued Benefit at the relevant
time, and “D” is the amount of the distribution.

  D.  
Common Stock. To the extent that the Member has received a distribution in
shares of Common Stock of Penske Automotive Group, Inc. in accordance with
Section 6.17, the amount deemed distributed, for purposes of this Section 6.3
shall be the amount of the cash distribution that such person would have
received had such prior distribution instead been entirely in cash.

 

22



--------------------------------------------------------------------------------



 



  E.  
Deemed Distribution. For purposes of this Section 6.3, a Member shall be deemed
to have received a distribution of his entire Accrued Benefit if, at the time of
his termination of employment with the Employer, he either has no vested
interest in his Accrued Benefit or he has no interest under the Plan.

6.4  
Death Prior to Total Distribution. If a Member dies before the distribution of
his interest has begun, the entire interest shall be distributed in a lump sum
as soon as practicable following his death, and in no event later than five
years after the Member’s date of death.

6.5  
Distribution Limitation. In accordance with Code section 401(a) and unless he
elects otherwise, a Member shall commence distribution hereunder no later than
60 days after the close of the Plan Year in which occurs the later of his Normal
Retirement Date, the tenth anniversary of the year in which a Member has
commenced participation in the Plan or the date of the Member’s termination of
employment. Notwithstanding the foregoing, the failure of a Member to consent to
a distribution while a benefit is immediately distributable within the meaning
of this Section 6 shall be deemed to be an election to defer commencement of
payment of any benefit sufficient to satisfy this Section 6.

6.6  
Mandatory Distributions. The benefits of a Member who is a “five percent owner”
shall be distributed to him not later than April 1 of the calendar year
following the calendar year in which the Member attains age 70-1/2 and shall be
made in accordance with the requirements of Code section 401(a)(9) and
Section 18 of this Plan.

6.7  
Earnings on Undistributed Benefits. A Member’s Accrued Benefit shall share in
investment experience in accordance with the provisions of Section 4 until the
Valuation Date coincident with distribution.

6.8  
Rollovers into the Plan. Subject to approval of the Plan Administrator, an
Employee may roll over to the Trust amounts accumulated for the Employee under
any other tax-qualified retirement plan or plans. The amount rolled over shall
become subject to all of the terms and conditions of this Plan and Trust
Agreement after it is rolled over, except that it shall be fully vested and
nonforfeitable at all times. The amounts rolled over shall be deposited in a
separate account herein referred to as an Employee’s Rollover Account and shall
be invested as other accounts. An Employee who makes a rollover contribution to
this Plan shall not otherwise participate in the Plan until he qualifies as an
Eligible Employee hereunder.

6.9  
Transfers Into the Plan. Subject to approval of the Plan Administrator, the
Trustee shall accept the transfer to the Trust of amounts accumulated for an
Employee under a Prior Plan.

6.10  
Evidence in Writing. The Plan Administrator may require the Member to furnish a
letter or other evidence in writing from the administrator of the plan from
which the rollover or transfer originates, stating that the acceptance of the
transfer or rollover shall not affect the tax qualified status of the Plan.

 

23



--------------------------------------------------------------------------------



 



6.11  
Hardship Withdrawal. A Member may apply in accordance with administrative
procedures established by the Plan Administrator for a hardship withdrawal from
his vested Accrued Benefit at any time. The withdrawal must satisfy the criteria
set forth below, and may be approved or disapproved at the discretion of the
Plan Administrator. Hardship withdrawals from a Member’s Pre-Tax Contribution
Account are not permitted from income on a Member’s Pre-Tax Contributions,
except to the extent of earnings on or before December 31, 1988, nor are such
withdrawals permitted to include Employer contributions which were treated as
Pre-Tax Contributions as a result of the application of the special
nondiscrimination requirements under rules prescribed by the Secretary of the
Treasury for Employer contributions that are used to meet the vesting and
withdrawal restrictions for Pre-Tax Contributions. The circumstances which may
warrant approval of a Member’s application for a hardship withdrawal are:

  A.  
General Rule. For purposes of this Plan, a hardship distribution must be made on
account of an immediate and heavy financial need of the Member and must be in an
amount not to exceed the sum necessary to satisfy such financial need.

  B.  
Immediate and Heavy Financial Need. The determination of whether a Member has an
immediate and heavy financial need shall be made on the basis of whether a
request satisfies the definition of “Deemed Immediate and Heavy Financial Need”
as set forth below. A financial need shall not fail to qualify as immediate and
heavy merely because such need was reasonably foreseeable or voluntarily
incurred by the Member.

  C.  
Deemed Immediate and Heavy Financial Need. A distribution shall be deemed to be
made on account of an immediate and heavy financial need of the Member if the
distribution is on account of:

  (1)  
unreimbursed medical expenses for medical care (as defined in Code section
213(d)) incurred by the Member, the Member’s spouse, or any dependents of the
Member (as defined in Code section 152), or primary Beneficiary, or necessary
for those persons to obtain medical care described in Code section 213(d);

  (2)  
costs directly related to the purchase (excluding mortgage payments) of the
principal residence for the Member;

  (3)  
payment of tuition, related educational fees, or room and board expenses for the
next 12 months of post-secondary education for the Member, the Member’s spouse,
children or dependents (as defined in Code section 152, without regard to Code
section 152(b)(1), (b)(2), and (d)(1)(B)), or primary Beneficiary;

  (4)  
payments necessary to prevent the Member’s eviction from his principal residence
or foreclosure on the mortgage of the Member’s principal residence;

  (5)  
payments for burial or funeral expenses for the Member’s deceased parent,
Spouse, child, or dependent (as defined in Code section 152 and without regard
to Code section 152(d)(1)(B)), or primary Beneficiary;

  (6)  
payment of expenses for the repair of damage to the Member’s principal residence
that would qualify for the casualty deduction under Code section 165 (determined
without regard to whether the loss exceeds 10% of adjusted gross income); or

 

24



--------------------------------------------------------------------------------



 



  (7)  
such other circumstances set forth by the Commissioner of the Internal Revenue
Service through the publication of revenue rulings, notices, and other documents
of general applicability that are deemed to constitute financial hardship.

The amount of the immediate and heavy financial need may include any amounts
necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from the distribution.

  D.  
Distribution Necessary to Satisfy Financial Need. A distribution shall be
treated as necessary to satisfy a financial need only if:

  (1)  
the Member has obtained all distributions, other than hardship distributions and
all nontaxable loans under all plans under all plans maintained by the Employer;

  (2)  
the Member is prohibited from reducing his Compensation and from making elective
contributions to any tax qualified retirement plan under Code sections 401(a) or
403(a) or nonqualified plan (including any nonqualified plan of deferred
compensation or employee stock purchase plan or Code section 403(b) annuity
program of the group consisting of the Employer and the Affiliated Companies for
the period beginning on the date of the distribution and ending on the six month
anniversary thereof;

  (3)  
the distribution is not in excess of the amount of an immediate and heavy
financial need (including amounts necessary to pay any federal, state, or local
income taxes or penalties reasonably anticipated to result from the
distribution); and

  E.  
the determination of the existence of financial hardship and the amount required
to be distributed to meet the need created by the hardship must be made in a
uniform and nondiscriminatory manner.

6.12  
Withdrawals Permitted After Age 59-1/2. Notwithstanding the foregoing, a Member
may apply in accordance with administrative procedures established by the Plan
Administrator for a withdrawal from all or a portion of his vested Accrued
Benefit any time after attaining age 59-1/2. Such withdrawal shall not be
subject to the requirements set forth in Section 6.11 but are subject to the
conditions set forth in Section 6.14 below.

6.13  
Withdrawal of After-Tax Contributions; Rollover Contributions. A Member who has
made After-Tax Contributions under a Prior Plan may withdraw such contributions
in accordance with the administrative procedures established by the Plan
Administrator specifying the amount to be withdrawn. A Member who has made
Rollover Contributions may withdraw such contributions, and the earnings
thereon, by submitting a request to the Plan Administrator in accordance with
administrative procedures established by the Plan Administrator specifying the
amount to be withdrawn.

 

25



--------------------------------------------------------------------------------



 



6.14  
Conditions For Withdrawals. The following conditions apply to withdrawals made
under Sections 6.11, 6.12 and 6.13:

  A.  
a Member may make only two hardship withdrawals and two withdrawals from his
After-Tax Contribution Account within a Plan Year. A Member may make only one
withdrawal of his Rollover Contributions in any Plan Year, which may not be less
than $1000 of the total value of his Plan accounts available for withdrawal.
There is no restriction in the number of withdrawals a Member may make in a Plan
Year after attaining age 59-1/2.

  B.  
all withdrawals shall be based on the value of the Member’s applicable accounts
as of the Valuation Date coincident with the date payment is made; and

  C.  
any withdrawal made hereunder from a Member’s Transfer Account by a married
Member shall be subject to the conditions, if any, applicable to protected
benefits as set forth in Section 16 hereof; and

  D.  
withdrawals shall be made pro rata from the investment fund(s) in which
designated the Member’s Plan accounts are invested.

6.15  
Direct Rollover.

  A.  
With respect to any distribution described in this Section 6 which constitutes
an eligible rollover distribution within the meaning of Code section
401(a)(31)(D), the distributee thereof shall, in accordance with procedures
established by the Plan Administrator or Committee, be afforded the opportunity
to direct that such distribution be transferred directly to the trustee of an
eligible retirement plan (a “direct rollover”).

  B.  
For purposes of this Section 6.15, “eligible retirement plan” means:

  (1)  
For all distributees (i.e., the Member, a spouse, a surviving spouse, a spouse
who is an alternate payee under a qualified domestic relations order, or a
non-spouse Beneficiary), an individual retirement account described in Code
section 408(a) or an individual retirement annuity described in Code section
408(b).

  (2)  
For all distributees other than a non-spouse Beneficiary, an annuity plan
described in Code section 403(a), an annuity contract described in Code section
403(b), an eligible plan under Code section 457(b) that is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state and that agrees to separately account
for amounts transferred into such plan from this Plan, or a tax-qualified plan
under Code sections 401(a) or 403(a) that accepts the distributee’s eligible
rollover distribution.

  C.  
Any distribution under this Section 6 which consists of a hardship withdrawal,
as defined in Internal Revenue Code section 401(k)(2)(B)(i)(IV), attributable to
the Member’s elective deferrals (i.e., Pre-Tax Contributions) shall not be an
eligible rollover distribution.

  D.  
Notwithstanding the foregoing, if the distributee elects to have his eligible
rollover distribution paid in part to him and part as a direct rollover:

  (1)  
the direct rollover must be in an amount of $500 or more; and

  (2)  
a direct rollover to two or more eligible retirement plans shall not be
permitted.

 

26



--------------------------------------------------------------------------------



 



  E.  
The Plan Administrator shall, within a reasonable period of time prior to making
an eligible rollover distribution from this Plan, provide a written explanation
to the distributee of the direct rollover option described above, as well as the
provisions under which such distribution will not be subject to tax if
transferred to an eligible retirement plan within 60 days after the date on
which the distributee received the distribution. A distribution may commence
less than 30 days after the notice required by Treasury Regulations section
1.411(a)-11(c) is required to be given, provided the Plan Administrator informs
the Member he has a right to a period of not less than 30 days to consider the
decision of whether or not to elect a distribution, and the Member, after
receiving the notice, affirmatively elects a distribution.

  F.  
Notwithstanding any other provision of the Plan to the contrary, a distributee
may also elect a direct rollover of an eligible rollover distribution to “Roth
IRA” as permitted under Code section 408A(e). For this type of direct rollover,
there shall be included in the distributee’s gross income any amount that would
be includible if the distribution were not rolled over. In addition, for taxable
years beginning before January 1, 2010, a distributee cannot make a direct
rollover to a Roth IRA from this Plan (because this Plan does not provide for
“Roth” type elective deferrals) if, for the year the direct rollover is to be
made, the distributee has modified gross income exceeding $100,000 or is married
and files a separate federal income tax return. The Plan will follow the
requirements of Internal Revenue Service Notice 2008-30 (and such later
superseding or additional guidance or regulation that may apply) in
administering this provision.

6.16  
Withholding of Income Tax.

  A.  
Notification of Withholding Of Federal Income Tax. All Members and beneficiaries
entitled to receive benefits under the Plan shall be notified of the Plan’s
obligation to withhold federal income tax from any benefits payable pursuant to
the terms of the Plan. Such notice shall be in writing, be given at the times
and contain the information set forth in subsection B of this Section 6.17.

  B.  
Time and Content of Notice. The notice described in subsection A of this
Section 6.17 shall be provided at least 30, but not more than 180, days before
the date that is the Member’s Annuity Starting Date, the Plan Administrator will
notify the Member of the benefits available to him, the optional forms for
payment, if any, and, if the benefit is immediately distributable, his right, if
any, to defer receipt of the distribution (including a description of the
consequences of failing to defer receipt). Such notice will be given in
accordance with Treasury Regulations section 1.411(a)-11(c). The Member’s
consent to the distribution may not be made before the Member receives the
notice and may not be made more than 180 days before his Annuity Starting Date.
Such distribution may commence less than 30 days after the notice required under
Treasury Regulations section 1.411(a)-11(c) is given, provided that:

  (1)  
the Plan Administrator clearly informs the Member that the Member has a right to
a period of at least 30 days after receiving the notice to consider the decision
of whether or not to elect a distribution (and, if applicable, a particular
distribution option),

 

27



--------------------------------------------------------------------------------



 



  (2)  
the Member, after receiving the notice, affirmatively elects a distribution, and

  (3)  
the distribution is made at least seven days after the notice is given.

“Annuity Starting Date” means the first day of the first period for which an
amount is payable as an annuity, or, in the case of a benefit not payable in the
form of an annuity, the first day on which all events have occurred that entitle
the Member to that benefit.

  C.  
Effective Date of Election. Any transfer direction, election or revocation of
any election by a payee shall become effective immediately upon receipt by the
Plan Administrator or Committee of the transfer direction, election or
revocation. Thereafter, the Plan Administrator or Committee shall, unless
otherwise provided by applicable law, regulation or other guidance by the
Secretary of the Treasure or his delegate, withhold federal income tax in
accordance or consistent with the instructions filed by the payee.

  D.  
Failure to Make Election.

  (1)  
In the case of an eligible rollover distribution, if the payee fails to provide
the Plan Administrator with a transfer direction, the Plan Administrator shall
withhold an amount equal to 20% of the amount of the distribution (or such other
amount as may be from time to time prescribed by the Code, or the Secretary of
the Treasury or his delegate).

  (2)  
In the case of a distribution which is not an eligible rollover distribution, if
the payee fails to provide the Plan Administrator with a withholding
certificate, the Plan Administrator shall withhold, in the case if a periodic
distribution, the amount which would be required to be withheld from such
payment if such payment were a payment of wages by an employer to an employee
for the appropriate payroll period, determined as if the payee were a married
person claiming three withholding allowances. In the case of a nonperiodic
distribution, 10% of the amount of the distribution shall be withheld.

  E.  
Coordination with Internal Revenue Code and Regulations. Notwithstanding the
foregoing, the Plan Administrator shall discharge its withholding and notice
obligations in accordance with the Code and regulations and such other guidance
with respect thereto as may be promulgated from time to time by the Secretary of
the Treasury or his delegate.

6.17  
Manner of Payment of Benefits. To the extent that any distribution under
Section 6.1 is to be made out of the Penske Automotive Common Stock Fund, such
portion of such distribution shall be paid either (a) entirely in cash or
(b) entirely in whole shares of Common Stock of Penske Automotive Group, Inc.
and in cash to the extent of any fractional shares, as the Member or his
Beneficiary, as the case may be, shall elect. Absent such an election, amounts
distributable from the Penske Automotive Group Common Stock Fund in connection
with such a distribution under Section 6.1 shall be paid entirely in cash. The
portion of any such distribution under Section 6.1 made out of all other
investment funds under the Plan, as well as all distributions under all other
provisions of this Section 6, including a lump sum distribution pursuant to the
second paragraph of Section 6.2, shall be entirely in cash.

 

28



--------------------------------------------------------------------------------



 



6.18  
Assets Transferred From Money Purchase Plans. Notwithstanding any provision of
this Plan to the contrary, to the extent that any optional form of benefit under
this Plan permits a distribution prior to the Member’s retirement, death,
Disability or severance from employment, and prior to Plan termination, the
optional form of benefit shall not be available with respect to benefits
attributable to assets (including post transfer earnings thereon) and
liabilities that are transferred, within the meaning of Code section 414(l), to
this Plan from a money purchase pension plan qualified under Code section 401(a)
(other than any portion of those assets and liabilities attributable to
voluntary after-tax employee contributions).

6.19  
Small Benefit Cash Outs. Notwithstanding anything in this Section 6 to the
contrary, if the balance in a Member’s distributable Plan account does not
exceed, including rollover amounts, if any, $5,000, then upon the Member
becoming entitled to payment of the Member’s benefit as a result of his
retirement or termination of employment, the Plan Administrator shall direct the
Trustee to pay his benefit to him, regardless of whether the Member has applied
therefor or whether the Member or the Member’s Spouse has consented thereto.
Such payment shall be made in a single lump sum payment as soon as
administratively feasible thereafter and shall be made not later than the end of
the second Plan Year following the termination of the Member’s employment with
the Employer and all Affiliated Companies (the “Distribution Deadline”). The
Plan Administrator may instruct the Trustee to make payment of the Member’s
distributable Plan account without regard to whether the time of the
distribution will occur after the Distribution Deadline if such distribution
would have been made before the Distribution Deadline but for the fact that the
value of his distributable Plan account then exceeded the cash out limit in
effect under Treasury Regulations section 1.411(a)-11. After the Member’s
Annuity Starting Date, however, consent is required for the immediate
distribution of the Member’s distributable Plan account regardless of the amount
of its value. In the event a Member is not entitled to any distributable Plan
account upon termination of employment with the Employer and all Affiliated
Companies, the Member shall be deemed to be cashed out under this Section 6.19
as of the date of his termination of employment with the Employer and all
Affiliated Companies. In the event the Plan Administrator:

  A.  
receives no direction from the Member within 60 days from the date notice was
given to him concerning the disposition of his distributable Plan account under
this Section 6, and

  B.  
the distribution is in excess of $1,000, including rollover amounts, if any,

  C.  
then the Plan Administrator shall transfer such distribution, plus rollover
amounts, if any, to a designated individual retirement account issuer with whom
the Plan has a written agreement that satisfies Department of Labor Regulations
section 2550.404a-2(c). The Plan Administrator may, but is not required to, make
such transfers with respect to distributions under this Section 6.19 of $1,000
or less, including rollover amounts, if any.

 

29



--------------------------------------------------------------------------------



 



SECTION 7
ACTUAL DEFERRAL AND ACTUAL CONTRIBUTION PERCENTAGE TESTING

7.1  
Limitations on Allocations of Pre-Tax Contributions. For purposes of this
Section 7.1 Employer Matching Contributions and any amounts designated by the
Employer as Additional Pre-Tax Contributions, that are contributed to the Plan
not later than the end of the Plan Year following the Plan Year to which they
relate, may be treated as Pre-Tax Contributions.

  A.  
Limit for Highly Compensated Employees. Allocations of Pre-Tax Contributions to
the Plan accounts of Members who are Highly Compensated Employees shall be
limited to an Average Deferral Percentage for the current Plan Year that does
not exceed the greater of:

  (1)  
The Average Deferral Percentage for the current Plan Year for Members who are
not Highly Compensated Employees times 1.25, or

  (2)  
The lesser of (I) the Average Deferral Percentage for the current Plan Year for
Members who are not Highly Compensated Employees multiplied by 2.00, or (II) the
Average Deferral Percentage for the current Plan Year for Members who are not
Highly Compensated Employees plus two percentage points.

  B.  
Aggregation of Deferrals. For purposes of determining a Member’s Actual Deferral
Ratio, the following salary deferrals made by the Member to another plan of the
group consisting of the Employer and the Affiliated Companies (the “Employer
Group”) shall be aggregated with his Pre-Tax Contributions.

  (1)  
If the Plan and one or more other plans maintained by any member of the Employer
Group that include cash or deferred arrangements (as defined in Code section
401(k)(2)) are considered as one plan for purposes of Code sections 401(a)(4)
and 410(b), all salary deferrals by the Member under such other plan or plans,
if any, during the Plan Year shall be aggregated with his Pre-Tax Contributions.

  (2)  
If a Member who is a Highly Compensated Employee is also a participant in one or
more plans maintained by any member of the Employer Group, other than the Plan,
that contain cash or deferred arrangements (as defined in Code section
401(k)(2)), all salary deferrals by the Member under such other plan or plans,
if any, during the Plan Year shall be aggregated with his Pre-Tax Contributions.

  C.  
Treatment of Excess Pre-Tax Contributions. Excess Pre-Tax Contributions, and
income attributable thereto, shall be returned to the relevant Highly
Compensated Employees and related Employer Matching Contributions shall be
forfeited not later than the end of the Plan Year immediately following the Plan
Year in which the Excess Pre-Tax Contributions are made. The amount of any
Excess Pre-Tax Contributions to be distributed shall be reduced by the amount of
any Excess Deferrals previously distributed to the Employee for the Employee’s
taxable year ending with or within the Plan Year, in accordance with Code
section 402(g)(2), and Excess Deferrals to be distributed for a taxable year
shall be reduced by Excess Pre-Tax Contributions previously distributed for the
Plan Year beginning in such taxable year.

 

30



--------------------------------------------------------------------------------



 



  (1)  
Determination of Excess. Excess Pre-Tax Contributions, with respect to a Highly
Compensated Employee, shall be determined as follows:

  (a)  
Highly Compensated Employees shall be ranked in descending order according to
the dollar amount of their Pre-Tax Contributions.

  (b)  
The Pre-Tax Contributions of the Highly Compensated Employees(s) with the
highest dollar amount of Pre-Tax Contributions shall be reduced by the lesser of
the aggregate amount of Excess Pre-Tax Contributions or the amount necessary to
cause the dollar amount of those Highly Compensated Employees’ Pre-Tax
Contributions to equal the dollar amount of the Pre-Tax Contributions of the
Highly Compensated Employee(s) with the next highest dollar amount of Pre-Tax
Contributions. This amount shall be distributed equally to those Highly
Compensated Employees.

  (c)  
If, after completing the process described in paragraph (b), the total amount
distributed is less than the aggregate Excess Pre-Tax Contributions, the
remaining dollar amount of the Excess Pre-Tax Contributions shall be divided
equally to reduce the dollar amount of the Pre-Tax Contributions of the Highly
Compensated Employee(s) with the next highest dollar amount of Pre-Tax
Contributions by the lesser of the aggregate amount of Excess Pre-Tax
Contributions or the amount necessary to cause those Highly Compensated
Employees’ Pre-Tax Contributions to equal the amount of the Pre-Tax
Contributions of the Highly Compensated Employee(s) with the next highest dollar
amount of Pre-Tax Contributions. Those amounts shall be distributed to the
relevant Highly Compensated Employees. This procedure shall be repeated to the
extent necessary to eliminate the remaining Excess Pre-Tax Contributions.

  (d)  
The amount by which a Highly Compensated Employee’s Pre-Tax Contributions is
reduced under this Section 7.1.C(1), if any, shall constitute that Highly
Compensated Employee’s Excess Pre-Tax Contributions.

  (2)  
Determination of Income. Income allocable to Excess Pre-Tax Contributions
required to be returned to the Member under this Section 7.1.C(2) may be
calculated as follows (or under any other permissible method):

  (a)  
General Rule. The income allocable to Excess Pre-Tax Contributions is equal to
the sum of the allocable gain or loss for the Plan Year in which the Excess
Pre-Tax Contributions were made. Income includes all earnings and appreciation,
including such items as interest, dividends, gains from the sale of property,
and appreciation in the value of stock and life insurance contracts, without
regard to whether such appreciation has been realized.

 

31



--------------------------------------------------------------------------------



 



  (b)  
For the Plan Year. The income allocable to Excess Pre-Tax Contributions for the
Plan Year in which the Excess Pre-Tax Contributions were made is determined by
multiplying the income for that Plan Year by a fraction, the numerator of which
is the Member’s Excess Pre-Tax Contributions and the denominator of which is the
Member’s Plan account balance, reduced by the gain for the Plan Year and
increased by the loss for the Plan Year.

  (c)  
No “Gap Period” Income Used. No income shall be included in the determination
under this Section 7.1.C. for the “gap period” between the end of the Plan Year
in which the Excess Pre-tax Contributions were made and the date of the actual
distribution, as permitted by Code section 401(k)(8)(A), and, for purposes of
the distributions under Section 7.2, as permitted by Code section 401(m)(g)(A).

7.2  
Limitations on Allocations of Employer Matching Contributions.

  A.  
Limit for Highly Compensated Employees. Allocations of ‘Employer Matching
Contributions to the Plan accounts of Members who are Highly Compensated
Employees shall be limited to an Average Contribution Percentage for the current
Plan Year that does not exceed the greater of:

  (1)  
The Average Contribution Percentage for the current Plan Year for Members who
are not Highly Compensated Employees, times 1.25, or

  (2)  
The lesser of (I) the Average Contribution Percentage for the current Plan Year
for Members who are not Highly Compensated Employees multiplied by 2.00, or
(II) the Average Contribution Percentage for the current Plan Year for Members
who are not Highly Compensated Employees plus two percentage points.

  B.  
Aggregation of Contributions. For purposes of determining a Member’s Actual
Contribution Ratio, the following amounts contributed on behalf of the Member
under one or more other plans maintained by any member of the Employer Group
shall be aggregated with his Employer Matching Contributions under this Plan.

  (1)  
If the Plan, and any other plan maintained by any member of the Employer Group
to which “matching contributions,” “employee contributions,” or “elective
deferrals” (as those terms are defined in Code section 401(m)(4)) are made, are
considered as one plan for purposes of Code sections 401(a)(4) and 410(b), then
such other plan or plans shall be treated with this Plan as a single plan.

  (2)  
If one or more other plans maintained by any member of the Employer Group permit
“matching contributions” or “employee contributions” (as those terms are defined
in Code section 401(m)(4)) to be allocated to the account of any Highly
Compensated Employee who is a Member in this Plan, then such contributions under
that other plan or plans during the Plan Year shall be aggregated with his
Employer Matching Contributions for the Plan Year.

 

32



--------------------------------------------------------------------------------



 



  C.  
Treatment of Excess Contributions. Excess Contributions and income attributable
thereto (determined in the manner described in Section 7.1.C(2)) shall be
removed from the relevant Highly Compensated Employees’ Plan accounts not later
than the end of the Plan Year immediately following the Plan Year in which the
Excess Contributions are made.

  (1)  
Determination of Excess. Excess Contributions, with respect to a Highly
Compensated Employee, shall be determined as follows:

  (a)  
Highly Compensated Employees shall be ranked in descending order according to
the dollar amount of their Employer Matching Contributions.

  (b)  
The Employer Matching Contributions of the Highly Compensated Employee(s) with
the highest dollar amount of Employer Matching Contributions shall be reduced by
the lesser of the aggregate amount of Employer Matching Contributions or the
amount necessary to cause the dollar amount of those Highly Compensated
Employees’ Employer Matching Contributions to equal the amount of the Employer
Matching Contributions of the Highly Compensated Employee(s) with the next
highest dollar amount of Employer Matching Contributions.

  (c)  
If, after completing the process described in paragraph (b), the total amount
distributed is less than the aggregate Employer Matching Contributions, the
remaining dollar amount of the Employer Matching Contributions shall be divided
equally to reduce the dollar amount of the Employer Matching Contributions of
the Highly Compensated Employee(s) with the next highest dollar amount of
Employer Matching Contributions by the lesser of the aggregate amount of
Employer Matching Contributions or the amount necessary to cause those Highly
Compensated Employees’ Employer Matching Contributions to equal the amount of
the Employer Matching Contributions of the Highly Compensated Employee(s) with
the next highest dollar amount of Employer Matching Contributions. This
procedure shall be repeated to the extent necessary to eliminate the remaining
Employer Matching Contributions.

  (d)  
The amount by which a Highly Compensated Employee’s Employer Matching
Contributions is reduced under this Section 7.2.C, if any, shall constitute that
Highly Compensated Employee’s Excess Employer Matching Contributions.

  (2)  
Correction of Excess Contributions. Employer Matching Contributions required to
be removed from the Member’s Plan account under this Section 7.2.C and income
allocable to such amounts shall be removed in the following order, to the extent
necessary to ensure compliance with the limits described in this Section 7.2:

  (a)  
Amounts that are not Nonforfeitable shall be forfeited.

 

33



--------------------------------------------------------------------------------



 



  (b)  
Amounts that are Nonforfeitable shall be distributed to the affected Members,
with earnings.

Earnings to be refunded shall be determined in the same manner as described in
Section 7.1.C(2).

  D.  
Order of Applying Limits. Notwithstanding anything in this Section 7 or
Section 3.1 to the contrary, the provisions of Section 3.1 shall be applied
before application of the provisions of this Section 7.

7.3  
Definitions. As used in this Section 7, the following terms are defined as:

  A.  
“Actual Contribution Ratio” means, for any Member, the amount of Employer
Matching Contributions actually paid to the Plan on his behalf for the Plan Year
expressed as a percentage of his Compensation used for testing under Section for
such Plan Year.

  B.  
“Actual Deferral Ratio” means, for any Member, the amount of the Pre-tax
Contributions actually contributed to the Plan on his behalf for the Plan Year
expressed as a percentage of his Compensation used for testing under Section 7
for such Plan Year.

  C.  
“Average Contribution Percentage” means, for any Plan Year, the average of the
Actual Contribution Ratios determined separately for the group of Members
consisting of Highly Compensated Employees and for the group consisting of
Members who are not Highly Compensated Employees.

  D.  
“Average Deferral Percentage” means, for any Plan Year, the average of the
Actual Deferral Ratios determined separately for the group of Members consisting
of Highly Compensated Employees and for the group of Members who are not Highly
Compensated Employees.

  E.  
“Excess Contributions” means the sum, for all affected Highly Compensated
Employees, of the amounts, determined for each Highly Compensated Employee, in
accordance with the following procedure:

  (1)  
Determine the amount, if any, (expressed as a percentage of the relevant
Member’s Compensation used for testing under Section 7) by which the Actual
Contribution Ratio of the Highly Compensated Employee with the highest Actual
Contribution Ratio would have to be reduced to satisfy the limit under
Section 7.1.A, or, if less, the amount (expressed as a percentage of the
relevant Member’s Compensation used for Testing under Section 7) that would
cause such Actual Contribution Ratio to equal the Actual Contribution Ratio of
the Highly Compensated Employee with the next highest Actual Contribution Ratio.

  (2)  
Repeat the procedure in (2) above for each Highly Compensated Employee until the
limit under Section 7.1.A would be satisfied.

  (3)  
Multiply the percentage determined for each Highly Compensated Employee under
(1) and (2) by the relevant Member’s Compensation used for testing under
Section 7.

 

34



--------------------------------------------------------------------------------



 



  F.  
“Excess Deferrals” means any elective contributions made by a Member during a
calendar year in excess of $16,500 (for 2009), as adjusted for cost of living by
the Secretary of the Treasury pursuant to Code section 402(g), as modified by
Code section 414(v) (that constitute excess deferrals within the meaning of Code
section 402(g)(2)).

  G.  
“Excess Pre-Tax Contributions” means the sum, for all affected Highly
Compensated Employees, of the amounts, determined for each Highly Compensated
Employee, in accordance with the following procedure:

  (1)  
Determine the amount, if any, expressed as a percentage of the relevant Member’s
Compensation used for testing under Section 7, by which the Actual Deferral
Ratio of the Highly Compensated Employee with the highest Actual Deferral Ratio
would have to be reduced to satisfy the limit under Section 7.1.A, or, if less,
the amount (expressed as a percentage of the relevant Member’s Compensation used
for testing under Section 7) that would cause such Actual Deferral Ratio to
equal the Actual Deferral Ratio of the Highly Compensated Employee with the next
highest Actual Deferral Ratio.

  (2)  
Repeat the procedure in (1) above for each Highly Compensated Employee until the
limit under Section 7.1.A (Limit for Highly Compensated Employees) would be
satisfied.

  (3)  
Multiply the percentage determined for each Highly Compensated Employee under
(1) and (2) by the relevant Member’s Compensation used for testing under
Section 7.

SECTION 8
TOP-HEAVY PROVISIONS

8.1  
Top-Heavy Pre-emption. For each Plan Year in which the Plan is Top Heavy within
the meaning of Section 8.2, the restrictions set forth in Section 8.3 will
apply. The provisions of this Section 8 will not apply in any year, in which the
Plan consists solely of a cash or deferred arrangement that meets the
requirements of Code section 401(k)(12) and matching contributions with respect
to which the requirements of Code section 401(m)(11) are met. The provisions of
this Section will not apply to that portion of the Plan that covers employees
subject to a collective bargaining agreement with the Employer.

8.2  
Determination of Top Heavy Status. For any Plan Year, the determination as to
whether the Plan is Top Heavy will be made in accordance with the following
rules:

  A.  
General Rule. The Plan will be determined to be Top Heavy if, as of the
Determination Date, the sum of the Accrued Benefits of all Members who are Key
Employees exceeds 60% of the sum of the Accrued Benefits of all Key Employees
and Non-Key Employees.

 

35



--------------------------------------------------------------------------------



 



  B.  
Required Aggregation. Notwithstanding Section 8.2.A, there will be aggregated
with the Plan, for purposes of determining the Plan’s Top Heavy status, each
other plan of the Company (and of any Affiliated Company), whether or not
terminated:

  (1)  
in which a Key Employee is a participant, or

  (2)  
that enables either the Plan or any plan described in (i) above to meet the
requirements of Code section 401(a)(4) or 410(b).

  C.  
Optional Aggregation. Notwithstanding Section 8.2.A or Section 8.2.B, any plan
of the Employer or of any Affiliated Company, whether or not terminated, other
than those that are described in Section 6.2.B, may, at the election of the Plan
Administrator, be considered with the Plan for the purpose of determining the
existence of Top Heavy status, so long as the aggregated plans, considered as a
group, would satisfy the requirements of Code sections 401(a)(4) and 410(b).

  D.  
Aggregation Rule. In the event any other plan is considered with the Plan for
purposes of determining the existence of Top Heavy status whether pursuant to
Section 8.2.B or 6.2.C, the Plan will be considered Top Heavy only if the sum of
(1) and (2) below exceeds 60% of (3), where

  (1)  
is the sum of the account balances (within the meaning of Code section 416(g))
of all Key Employees under all of the defined contribution plans that are being
aggregated;

  (2)  
is the sum of the present values of the accrued benefits (within the meaning of
Code section 416(g)(4)(F)) for Key Employees under all of the defined benefit
plans that are being aggregated; and

  (3)  
is the sum of the account balances and present values of accrued benefits
(within the meaning of Code section 416(g)) for all Key Employees and Non-Key
Employees under all plans that are being aggregated.

For purposes of this Section 6.2.D, the values of account balances and present
values of accrued benefits for plans being aggregated with the Plan will be
determined as of the determination date of such plan(s) that falls within the
same calendar year as the Determination Date for the Plan.

  E.  
Special Computation Rules. The following rules will be applied in determining
the Top Heavy status of the Plan under this Section 8.2 and for purposes of
aggregating the Plan with another plan of the Employer (or with any member of
the group consisting of the Affiliated Companies) in order to evaluate the Top
Heavy status of such other plan.

  (1)  
The value of a Plan account for purposes of this Section 8.2 will mean its
balance as of the Valuation Date coincident with or next preceding the
Determination Date, including Employer Contributions, if any, actually made
after the Valuation Date but on or before the Determination Date.

 

36



--------------------------------------------------------------------------------



 



  (2)  
The value of an Employee’s (or former Employee’s) Accrued Benefit will be
increased by the value of all distributions to that Employee (or former
Employee) from the Plan, and from any terminated plan that, had it not been
terminated, would have been required to be aggregated with the Plan under
Section 8.2.B, including any direct transfers to another plan, but excluding
distributions that are rolled over or transferred by the Employee to another
plan maintained by a member of the group consisting of the Employer and the
Affiliated Companies, occurring during the one year period ending on the
Determination Date unless already included in the value of the Accrued Benefit
under paragraph (1). If the distribution occurred for a reason other than
severance from employment, death, or disability, the one year period in the
preceding sentence will be changed to the five year period ending on the
Determination Date.

  (3)  
If an Employee has not performed any services for the group consisting of the
Employer and the Affiliated Companies during the one year period ending on the
Determination Date, his Accrued Benefit will not be considered.

  (4)  
The value of an Accrued Benefit will include the allocable portion of any
contribution that is required to be made under Code section 412 to any plan that
is aggregated with the Plan pursuant to Section 8.2.B or Section 8.2.C, and that
would be allocated as of any date not later than the Determination Date, whether
or not such contribution has been made or is due as of the date of computation.

  (5)  
Transferred Assets will be excluded in determining the value of an Employee’s
(or former Employee’s) Plan account for purposes of this Section 8.2 if the
transfer occurred at the initiation of the Employee (or former Employee) and did
not include funds distributed from a plan maintained by any member of the group
consisting of the Employer and the Affiliated Companies.

  (6)  
The Accrued Benefit of any individual who is a Non-Key Employee, but who was a
Key Employee for any prior Plan Year, will not be taken into account.

  (7)  
The accrued benefit of a Member (other than a Key Employee) will be determined
under the method, if any, that uniformly applies for accrual purposes under all
defined benefit plans maintained by the group consisting of the Employer and the
Affiliated Companies, or, if there is no such uniform method, as if such benefit
accrued not more rapidly than the slowest accrual rate permitted under the
fractional rule of Code section 411(b)(1)(C).

8.3  
Top-Heavy Vesting Schedule. In any Plan Year in which this Plan is Top-Heavy,
any Member who is credited with at least one Hour of Service during such Plan
Year shall vest in accordance with Section 5.1 or the following schedule,
whichever produces the greater benefit:

      Years of Service   Vested Percentage  
2 years or less
  20%
After 3 or more years
  100%

During any Plan Year in which this Plan is not Top-Heavy, vesting shall be
determined pursuant to Section 5, except that nonforfeitable rights obtained
under the Top-Heavy vesting schedule shall continue as such.

 

37



--------------------------------------------------------------------------------



 



8.4.  
Top Heavy Restrictions. For each Plan Year in which the Plan is determined to be
Top Heavy, the following requirements will become effective, superseding, for
that Plan Year, any other provisions of the Plan to the contrary.

  A.  
General. In performing an allocation of contributions for the Plan Year pursuant
to Section 3.1, the Plan Administrator will allocate to the Plan account of each
Member who is a Non-Key Employee, and who, as of the last day of the Plan Year,
has not terminated his Employer employment, whether or not that Member is
otherwise entitled to an allocation pursuant to Section 3.1, an amount equal to
3% of such Member’s Compensation (“Top Heavy Contributions”). The balance, if
any, of contributions for the Plan Year will then continue to be allocated in
accordance with the provisions of Section 3.1. Employer Matching Contributions
will be considered in determining whether the provisions of this Section 8.3.A
have been satisfied.

  B.  
Adjustment for Small Contributions. Notwithstanding the provisions of
Section 8.3.A, the amount which is required to be allocated to the Plan accounts
of Members who are Non-Key Employees need not be greater than the largest
allocation to the Plan account of a Key Employee Member, expressed as a
percentage of that Key Employee’s Compensation, as limited by Code section
401(a)(17). For purposes of determining the largest allocation to the Plan
account of a Key Employee Member, Pre-Tax Contributions will be included.

  C.  
Alternative Method for Satisfying the Minimum Allocation Requirement. In the
event a Member who is a Non-Key Employee (who is entitled to a minimum
allocation pursuant to Section 8.3.A) participates both in this Plan and another
Code section 401(a) tax-qualified plan of the group consisting of the Employer
and the Affiliated Companies, then:

  (1)  
If the other plan is a defined contribution plan, any Employer contributions
made for the Member to the other plan may be considered contributions made
toward the minimum required allocation for the Member under this Plan.

  (2)  
In the event the other plan is a defined benefit plan, such Member will receive
a minimum annual benefit under the defined benefit plan equal to the lesser of
20% of the Member’s average Compensation (as described in (a), below) or 2% of
the product of (a) and (b), where

  (a)  
is the Member’s average Compensation for the five consecutive calendar years
which are included in the Member’s Years of Service, which begin after
December 31, 1983, during which the Plan was Top Heavy, and which produce the
highest average, and

  (b)  
is the number of the Member’s Years of Service (but not more than ten) completed
in Plan Years, which begin after December 31, 1983, during which the Plan was
Top Heavy.

 

38



--------------------------------------------------------------------------------



 



8.5  
Top-Heavy Definitions. For purposes of this Section, the following definitions
shall apply:

  A.  
Determination Date means for any Plan Year, the last day of the preceding Plan
Year.
    B.  
Key Employee means any individual described in (1) or (2) below:

  (1)  
Any Employee or former Employee who, at any time during the Plan Year containing
the Determination Date is or was:

  (a)  
An officer of the Employer or any Affiliated Company whose Compensation for the
Plan Year is greater than $160,000 (in 2009), as adjusted pursuant to Code
section 416(i)(1); or

  (b)  
A person owning more than 5% of the outstanding stock of the Employer or stock
that has more than 5% of the combined voting power of all stock of the Employer;
or

  (c)  
A person whose annual Compensation for the Plan Year is more than $150,000 and
who owns more than 1% of the outstanding stock of the Employer or stock that has
more than 5% of the combined voting power of all stock of the Employer.

For purposes of determining ownership under paragraphs (b) and (c) above, the
constructive ownership provisions of Code section 318 will apply, except that
(I) 5% or 1%, as the case may be, will be substituted for 50% in Code section
318(a)(2), and (II) the rules of subsections (b), (c) and (m) of Code section
414 will not apply. The dollar amount referred to in paragraph (a) above will be
adjusted as described in Code section 415(d).

  (2)  
The Beneficiary of a person described in (1).

  C.  
Non-Key Employee means:

  (1)  
a Member or former Member who is not and has never been a Key Employee; and
    (2)  
the Beneficiary of a person described in (1).

  D.  
Transferred Assets means those funds that constitute rollover amounts within the
meaning of Code section 402(c)(4) transferred from another Code section 401(a)
tax-qualified plan (“Qualified plan”) to this Plan by the other Qualified plan
on behalf of a Member; or distributed from another Qualified plan to a Member
and transferred by the Member to this Plan; or distributed from another
Qualified plan to a Member and transferred by the Member to an individual
retirement account or individual retirement annuity (within the meaning of Code
section 408) and then to this Plan, provided the Member has not made any
contributions to such individual retirement account or individual retirement
annuity other than eligible rollover contributions within the meaning of Code
sections 402(c)(4) and 402(c)(5). Transferred Assets will also include rollover
amounts transferred directly to the Plan from a Code section 403(b) plan or from
a Code section 457(b) plan, that is maintained by a state, political subdivision
of a state, or any agency or instrumentality of a state or political subdivision
of a state, on behalf of a Member, and rollover amounts distributed by a Code
section 403(b) plan or by a Code section 457(b) plan, that is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state, to a Member and transferred by that
Member to this Plan. Transferred Assets will not include after-tax employee
contributions.

 

39



--------------------------------------------------------------------------------



 



SECTION 9
DESIGNATION OF BENEFICIARY

9.1  
Named Beneficiary. Each Member may designate in writing, filed with the Plan
Administrator, a Beneficiary to whom, in the event of the Member’s death, all
benefits or any unpaid balance of benefits shall be payable. However, each
married Member who designates a Beneficiary other than his Spouse must provide
the Plan Administrator with a spousal consent to the designation of such other
Beneficiary. Such spousal consent shall set forth the effects of such waiver and
must be either notarized or witnessed by a Plan representative. Subject to such
spousal consent, the Beneficiary(ies) so designated may be changed by the Member
at any time. The facts as shown by the records of the Plan Administrator at the
time of death shall be conclusive as to the identity of the proper payee and the
amount properly payable, and payment made in accordance with such facts shall
constitute a complete discharge of any and all obligations hereunder.

9.2  
No Named Beneficiary. If no such designation is on file with the Plan
Administrator at the time of death of the Member, or if such designation is not
effective for any reason, then such death benefit shall be payable to the
deceased Member’s Spouse, if living. If such Spouse is not living, payment shall
be made to the deceased Member’s estate.

SECTION 10
MANAGEMENT OF THE FUND

10.1  
Contributions Deposited To Trust. All contributions to the Plan by the Employer
and Employees shall be committed in trust to the Trustee selected by the Plan
Sponsor, to be held, managed, and disposed of by the Trustee in accordance with
the terms of the Trust and this Plan. The Trustee selected may be changed from
time to time by the Plan Sponsor in accordance with the terms of the Trust.

10.2  
No Reversion to Employer. The Trust shall contain such provisions as shall
render it impossible, except as is provided under Sections 3.6 and 11.3, for any
part of the corpus of the Trust or income thereon to be at any time used for, or
diverted to, purposes other than for the exclusive benefit of Members or their
Beneficiaries.

SECTION 11
DISCONTINUANCE AND LIABILITIES

11.1  
Termination. The Plan may be terminated at any time by the Plan Sponsor, but
only upon condition that such action is taken under the Trust or otherwise, as
shall render it impossible at any time under the Trust for any part of the
corpus of the Trust or income thereon to be at any time used for or diverted to
purposes other than for the exclusive benefit of active and retired employees.
If the Plan is terminated without establishment of an alternative defined
contribution plan, the Fund shall be held for distribution by the Trustee, who
shall distribute

 

40



--------------------------------------------------------------------------------



 



to the Members then participating in the Fund the full amount standing to their
credit on the date of such termination, less the administrative costs to the
Trustee for such distribution, in accordance with the methods specified under
Section 6 or Section 16, if applicable. For purposes of this Section 11.1, the
term “alternative defined contribution plan” means any other defined
contribution plan (other than an employee stock ownership plan) maintained by
the Employer that exists at the time the Plan is terminated or within the period
ending 12 months after distribution of the entire Fund. Such other plan shall
not be treated as an alternative defined contribution plan, however, if fewer
than 2% of the employees who are eligible under this Plan at the time of its
termination are or were eligible under the other plan at any time during the
24-month period beginning 12 months before the time of the termination.

11.2  
No Liability for Employer. The Employer shall have no liability with respect to
the payment of benefits or otherwise under the Plan, except to pay over to the
Trustee as provided in the Plan such contributions as are made by the Employer
and any and all contributions made by the Members. Further, the Employer shall
have no liability with respect to the administration of the Trust or of the Fund
held by the Trustee, and each Member and/or Beneficiary shall look solely to the
Fund for any payments or benefits under the Plan.

11.3  
Administrative Expenses. The Employer may elect to pay all or a portion of the
administrative expenses of the Plan, including compensation of the Trustee,
consultants, auditor, record keepers and counsel, but the Employer shall not be
obliged to pay such expenses. If the Employer does not elect to pay an
administrative expense of the Plan, such expense shall be paid from the Trust,
and such expense may be paid from unallocated funds held in the Trust’s
forfeitures account or similar account. Any expenses relating directly to the
investment of the Trust, such as taxes, commissions, and registration charges,
shall be paid from the Trust. To the extent not otherwise provided for in the
preceding provisions of this Section 11.3, plan administrative expenses may be
assessed pro rata or, to the extent permitted by law, in equal amounts, among
the Members’ Plan accounts. Any administrative expenses incurred with special
reference to a Member, e.g., a Plan loan fee, will be separately assessed as to
that Member’s Plan account.

11.4  
Non-forfeitability Due to Termination(s). Upon termination, partial termination
or upon complete discontinuance of contributions under the Plan, the rights of
all affected Employees to their Accrued Benefits accrued to the date of such
termination, partial termination or discontinuance shall become nonforfeitable.

11.5  
Exclusive Benefit Rule. This Plan and Trust are for the exclusive benefit of the
Members and their Beneficiaries. This Plan shall be interpreted in a manner
consistent with this intent and with the intention of the Employer that the
Trust satisfy those provisions of the Internal Revenue Code relating to
employees’ trusts.

11.6  
Mergers. In the case of any merger or consolidation of the Plan with, or
transfer of Plan assets or liabilities to, any other plan, provisions shall be
made so that each Member in the Plan on the date thereof (if the Plan then
terminated) would receive a benefit immediately after the merger, consolidation
or transfer which is equal to or greater than the benefit he would have been
entitled to receive immediately prior to the merger, consolidation or transfer
(if the Plan had then terminated).

11.7  
Non-allocated Trust Assets. Any portion of the Fund which is unallocated at the
time of termination of the Plan shall be allocated among Members of the Plan in
a nondiscriminatory manner selected by the Plan Administrator.

 

41



--------------------------------------------------------------------------------



 



SECTION 12
ADMINISTRATION

12.1  
Establishment of the Benefits Committee. The complete authority to control and
manage the operation and administration of the Plan shall be placed in the
Penske Automotive Group Benefits Plan Committee (the “Committee”). The Committee
shall consist of at least three members, appointed from time to time by the Plan
Sponsor to serve at the pleasure thereof. The Committee shall designate one of
its members as its Chairman. Any member of the Committee may resign at any time
by delivering his written resignation to the Chairman.

12.2  
Organization of the Committee. The Chairman, when present, shall preside at
meetings of the Committee. In his absence, those present shall choose one of
their number to act as Chairman. The Committee may appoint a Secretary, who
shall keep the minutes of the meetings and perform such other duties as may be
assigned to him by the Committee, together with such other officers as it shall
deem necessary. Neither the Secretary nor any other officer appointed by the
Committee need be a member of the Committee or a Member in the Plan. The
Committee shall act by the majority of members then in office at all meetings,
but it may act upon matters by unanimous vote in writing without a meeting. The
Committee may authorize one or more of its members and/or its Secretary to sign
directives and communications and to execute documents on behalf of the
Committee.

12.3  
Powers of the Committee. For purposes of ERISA, the Committee shall be the
“Named Fiduciary” for operation and administration of the Plan, and the “Plan
Administrator”. The Committee is designated as agent for service of legal
process against the Plan.

The Committee shall have all powers and duties necessary or appropriate to
operate and administer the Plan, including, but not limited to, the following
specific functions:

  A.  
to act on applications for benefits;
    B.  
to determine eligibility, service and other questions;
    C.  
to establish rules for the administration of the Plan;
    D.  
to file all reports and make all disclosures required under ERISA;
    E.  
to appoint other fiduciaries to carry out various specific fiduciary
responsibilities in the administration of the Plan. Such appointment shall be
made in writing;
    F.  
to delegate to one or more investment managers (as defined in ERISA section
3(38)) the authority to manage, acquire, or dispose of Plan assets and to
regularly monitor the performance of any investment managers so selected;
    G.  
to designate one or more investment funds to be available for investment
direction by Members pursuant to Section 4.4, and at any time to change or add
investment funds available for such investment direction by Members; and

 

42



--------------------------------------------------------------------------------



 



  H.  
to develop and communicate to the Trustee and the investment managers the
investment objectives and funding policy for the Plan, and to review annually or
more frequently the implementation of the funding policy.
       
The Committee shall have discretionary authority to interpret the Plan and to
resolve ambiguities, inconsistencies and omissions, which findings shall be
binding, final and conclusive.
       
The Committee shall also receive and review all reports of the Trustees and the
collective trustees of any separate investment, and shall report thereon to the
Plan Sponsor. Benefits payable under the Plan shall be paid, at the direction of
the Committee from the assets held by a Trustee.

12.4  
Reliance on Professionals. The members of the Committee shall be entitled to
rely upon all tables, valuations, certificates and reports furnished by any duly
appointed actuary (who shall be an “enrolled actuary” as defined in Code section
7701(a)(35)), upon all certificates and reports made by any duly appointed
accountant, and upon all opinions given by any duly appointed legal counsel. The
members of the Committee shall be fully protected against any action or inaction
taken or omitted in good faith in reliance upon such tables, valuations,
certificates, reports or opinions and any such action or inaction shall be
conclusive upon each of them and upon all persons having any interest under the
Plan.

12.5  
Liability and Indemnification. The Committee shall operate and administer the
Plan for the exclusive purpose of providing the benefits under the Plan (and for
determining the reasonable expenses of the Plan) with the care, skill, prudence
and diligence under the circumstances then prevailing that a prudent man, acting
in a like capacity and familiar with such matters, would use in the conduct of
an enterprise of like character and with like aims. No member of the Committee
shall be personally liable for any action or inaction with respect to any duty
or responsibility imposed upon such person by the terms of the Plan unless such
action or inaction is finally determined by a court, and all time for appeal has
lapsed, to be a breach of the standard of conduct expressed in this Section 12.
The Company shall indemnify each member of the Committee against any expenses
which are reasonably incurred in connection with any legal action to which such
person is a party by reason of his duties and responsibilities with respect to
the Plan, excepting only expenses and liabilities arising from his own gross
negligence or willful misconduct, as finally determined by a court, and all time
for appeal has lapsed.

12.6  
Fiduciary Insurance. Subject to the approval of the Plan Sponsor, the Committee
shall have the right to purchase such insurance as it deems necessary to protect
the Plan and the Trust from loss due to any breach of fiduciary responsibility
by any person. Any premiums due on such insurance shall be paid by the Company.
Nothing in this Section 12.6 shall prevent the Company, at its own expense, from
providing insurance to any person to cover potential liability of that person as
a result of a breach of fiduciary responsibility.

12.7  
Claims Procedure.

  A.  
Notice. If a claim for benefits under the Plan is denied in whole or in part,
the claimant shall be notified in writing or electronically of the denial, the
specific reason for the denial, the Plan provisions on which the denial is
based, an explanation of the Plan’s review procedures under Section 12.7.C,
including applicable time limits, a description of any additional materials
necessary to perfect the claim, with an explanation of

 

43



--------------------------------------------------------------------------------



 



why such material is necessary, and a statement that the claimant has the right
to bring a civil action if there is still an adverse determination after the
review. For Disability benefit claims, the notice will also include any rule,
guideline, protocol, or other similar criteria relied on in making the
determination, and should the adverse determination be based on a matter of
medical judgment or necessity, an explanation of the scientific or clinical
judgment on which the determination was based, or a statement that a copy of
such rule, guideline, protocol, or explanation may be obtained upon request at
no charge.

  B.  
Timing of Determination. Generally, notice of the claim determination shall be
issued within 90 days after the claim has been filed with the Plan
Administrator, but a notice of the claim determination for a Disability benefit,
shall be issued within 45 days. With respect to all claims, except those for a
Disability benefit, if special circumstances require an extension of time for
processing the claim, the 90-day period may be extended up to an additional
90 days, to a total of 180 days, provided that the claimant is notified of the
need for an extension within the original 90-day period, and the date by which
the Plan Administrator expects to render a final decision. With respect to
Disability benefit claims, the time period may be extended for a period of up to
30 days if due to circumstances beyond the control of the Plan Administrator,
and again, if necessary and due to circumstances beyond the control of the Plan
Administrator, for an additional 30 days; provided that the claimant is notified
of the need for the extension(s) within the original 45-day period or the
initial 30-day extension period, whichever is applicable. Where additional
information is required, the claimant will be informed that he has 45 days to
provide the required information. In such circumstances, the initial 45-day
period is tolled and the Plan Administrator will have 30 days from the receipt
of the requested information to make its determination. If the claimant fails to
provide the required information within that 45 day period, the claim may be
denied or the claimant may be given additional time of at least 30 days and a
further extension of 30 days may be requested. When additional time is
requested, the time period for making the claim determination is tolled and the
Plan Administrator will have 30 days from the date the information is received
to make its determination.

  C.  
Appeals. In the event a claim for benefits under the Plan is denied, in whole or
in part:

  (1)  
The claimant (or his duly authorized representative) shall be entitled to
request in writing or electronically a review of the denial of his claim by the
Plan Administrator within 60 days (180 days for Disability benefit claims) after
the claimant receives notice of the denial of his claim.

  (2)  
The claimant (or his duly authorized representative) may review pertinent Plan
documents and submit issues and comments to the Plan Administrator in writing or
electronically.

  (3)  
The claimant shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits.

  (4)  
Claim reviewers shall grant no deference to the original determination, but
shall assess the information provided as if initially assessing the claim. The
review shall consider all comments, documents, records, and other information
submitted by the claimant relating to the claim, without regard to whether such
information was submitted in the initial benefit determination.

 

44



--------------------------------------------------------------------------------



 



  (5)  
Those individuals reviewing claims shall be different from, and not subordinate
to, those who made the initial claim determinations.

  (6)  
The decision of the Plan Administrator on review shall be rendered within
60 days (45 days for reviews of Disability benefit claims) after the request for
review is received by the Plan Administrator unless special circumstances
require an extension of time for processing the claim, in which case a decision
shall be rendered not later than 120 days (90 days for reviews of Disability
benefit claims) after receipt of a request for review by the Plan Administrator.
The Plan Administrator shall notify the claimant of its benefit determination as
soon as possible, but not later than five days after the determination is made.

  (7)  
The claimant shall be furnished with written or electronic notice of any such
extension of time prior to the commencement of the extension, which shall
provide a description of the special circumstances that necessitate the
extension and state the date the determination on review is expected.

  (8)  
The decision of the Plan Administrator on review shall be either written or
electronic and shall include specific reasons for the decision and specific
references to the pertinent Plan provisions on which the decision is based. The
decision shall include a statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claim for benefits,
shall include a statement describing the Plan’s voluntary appeal procedures and
the claimant’s right to bring an action under Section 502(a) of the Act. For
reviews of Disability benefit claims, the identity of any medical or vocational
expert whose advice was sought will be provided, even if not relied upon in
making the determination, and should the adverse determination be based on a
scientific or clinical assessment or a medical judgment, an explanation of the
basis for the assessment will be provided, or a statement that a copy of such
explanation will be provided upon request at no charge.
    (9)  
The decision of the Plan Administrator on review is final.

  D.  
Seeking Review of a Claim in Court. A claimant must first exhaust his claim and
review rights under this Section 12.7 before seeking review of his claim in
court. If the Plan Administrator does not follow the procedures set for in this
Section 12.7, the claimant shall be entitled to seek review of his claim in
court.

12.8  
Trustee Has Authority to Invest. All Funds of the Plan shall be invested by the
Trustee in accordance with the provisions of the Plan and Trust, and the Trustee
shall have full authority and liability in this regard. To the extent that
individual Members are permitted to direct investment of their account balances,
and to the extent a Member exercises such right to direct investment, the
Trustee shall be relieved from any liability therefore pursuant to ERISA section
404(c).

12.9  
Removal for Personal Involvement. No individual may participate in the
consideration of any matter of or question concerning the Plan that specifically
and uniquely relates to him because of his participation under the Plan.

 

45



--------------------------------------------------------------------------------



 



SECTION 13
PARTICIPATION BY EMPLOYERS OTHER THAN COMPANY

13.1  
Adoption by Eligible Employers. Any Affiliated Employer may adopt the Plan if
the Plan Sponsor, acting through the Employee Benefits Committee, authorizes
such adoption and such approved Affiliated Employer adopts the Plan and Trust by
resolution.

13.2  
Rights and Obligations; Agency. Throughout this Plan a distinction is drawn
between the rights and obligations of the “Company” and its Board of Directors
and the rights and obligations of “Employers”. The rights and obligations as
specified as belonging to the Company and its Board of Directors shall belong
only to Penske Automotive Group, Inc. By adopting this Plan and Trust, an
Affiliated Employer shall be deemed thereby to acknowledge the Company as the
Plan Sponsor and to appoint the Company, the Committee (acting as the Plan
Administrator) and the Trustee its exclusive agent to exercise on its behalf all
the power and authority conferred by this Plan or the Trust Agreement upon an
Employer. The authority of the Company, the Committee and the Trustee to act as
such agent shall continue until the Plan is terminated and the relevant Plan
assets have been distributed by the Trustee, or until the Affiliated Employer’s
participation in the Plan has terminated pursuant to Section 13.4.

13.3  
Termination of the Plan by the Company. If this Plan is terminated by the
Company as permitted in Section 11.1 hereof, an Employer other than the Company
may, in its own discretion, adopt for its Employees alone and independent of
this Plan and Trust, its own plan and trust which shall be considered a
continuation of this Plan for its active Members, retired Members and terminated
vested Members.

13.4  
Withdrawal of an Affiliated Employer. Any Affiliated Employer which is an
Employer may terminate its participation in the Plan by giving the Committee
prior written notice specifying a termination date which shall be the last day
of a month at least 60 days subsequent to the date such notice is received by
the Committee. The Committee may terminate any Employer’s participation in the
Plan, as of any termination date specified by the Committee, for the failure of
the Employer to make contributions or to comply with any other provision of the
Plan, and the Board of Directors may terminate any Employer’s participation in
the Plan, as of any date specified by it, for any reason, in its sole
discretion. Upon any Employer’s termination of participation in the Plan, the
Plan accounts of affected Members will be vested if the termination of
participation is a partial termination of the Plan.

SECTION 14
AMENDMENTS

14.1  
Amendment Restrictions. The provisions of this Plan may be amended at any time
and from time to time by the Plan Sponsor or the Committee, provided that:

  A.  
no such amendment shall be effective unless this Plan, as so amended, shall be
for the exclusive benefit of persons in, or formerly in, the employ of Employer,
or their Beneficiaries;

 

46



--------------------------------------------------------------------------------



 



  B.  
no such amendment shall operate to deprive a Member of any rights or benefits
irrevocably vested in him under the Plan prior to such amendment;

  C.  
no such amendment shall be effective to the extent that it decreases a Member’s
Accrued Benefit. For purposes of this Section 14, (1) a Plan amendment which has
the effect of decreasing a Member’s Accrued Benefit or eliminating an optional
form of benefit, with respect to benefits attributable to service before the
amendment, shall be treated as reducing an Accrued Benefit and (2) a Plan
amendment which has the effect of changing future plan options or features only
shall not be treated as reducing an Accrued Benefit.

If any amendment shall be necessary or desirable to conform to the provisions
and requirements of the Code or any amendment thereto, or any regulation issued
pursuant thereto, no such amendment thereto shall be considered prejudicial to
the interest of a Member or his Beneficiary, or a diversion of any part of Fund
to a purpose other than for their exclusive benefit.

14.2  
Amending the Plan. The Plan Sponsor may amend the Plan at any time by resolution
or by such other action permitted by the Plan Sponsor’s charter, bylaws, or such
other method permitted by the laws of the State of Delaware. The Committee may
amend the Plan by resolution or such other method as it designates by
resolution. A copy of any such amendment shall be provided to the Trustee.

14.3  
Retroactive Amendments. Any modification or amendment of the Plan may be made
retroactive if such retroactivity is deemed to be necessary in order for the
Plan to conform to or satisfy the conditions of any law, governmental
regulations or ruling, or to meet the requirements of applicable sections of the
Code, or the corresponding regulations and such retroactive modification is
permissible under such law, regulation or ruling.

SECTION 15
LOANS

15.1  
Permitted Loans. A Member may make application to the Plan Administrator to
borrow from his vested Accrued Benefit. That application must be made in
accordance with administrative procedures established by the Plan Administrator,
and must specify the amount and term requested. The Plan Administrator shall
determine whether the application for a loan is to be approved after an
evaluation of all necessary documentation. All applications for loans shall be
evaluated in a uniform and nondiscriminatory manner, and loans shall not be made
available to Highly Compensated Employees in an amount greater than that for
other Employees. Loans that are granted shall be based on the value of the
Member’s Accrued Benefit as of the last Valuation Date and shall be subject to
the following conditions:

  A.  
the aggregate amount of all such loans to a Member shall not exceed the lesser
of:

  (1)  
$50,000, reduced by the greatest value of any outstanding loan. balance owed by
the Member during the one-year period ending on the day before the loan is made,
or (2) 50% of his vested Accrued Benefit;

 

47



--------------------------------------------------------------------------------



 



  B.  
the minimum amount of any loan made hereunder shall be $1,000;

  C.  
no more than one loan per twelve month period shall be granted hereunder, and
only one outstanding loan shall be permitted at any time; and

  D.  
a processing fee shall be charged for a loan application in an amount to be
determined by the Committee.

15.2  
Collateral Required. All loans will be adequately secured. The Plan
Administrator will require the Member to assign to the Trustee that portion of
the vested balance of his Plan account, but not more than 50% of the vested
portion of his Plan account, necessary to secure the loan

15.3  
Repayment. The loan shall be repaid in substantially equal installments
consisting of principal and interest at least quarterly. The term of the loan is
not to exceed five years unless the loan is used to buy or build the Member’s
principal residence. The term of a loan which is used to buy or build the
Member’s principal residence is not to exceed 15 years. Principal residence
status shall be determined at the time of the loan. Loan repayments are to be
deducted from the salary paid by the Employer to such Member and shall be
allocated to the investment funds selected by the Member in the same manner as
the Member’s Pre-Tax Contributions are allocated; provided, however, that any
loan shall become payable in full upon a Member’s termination of employment.
Notwithstanding the foregoing, a Member who is on leave for Disability or on
leave of absence without pay shall be permitted to suspend loan repayments for a
period of up to one year. Loan payments will be suspended under this Plan as
permitted under Code section 414(u) regarding veteran’s reemployment rights.

15.4  
Interest Charges. Interest shall be charged on loans based on a return
commensurate with the prevailing rates charged by other institutions in the
business of lending money for loans made under similar circumstances. Interest
shall be charged on loans as follows: the interest rate for loans made during a
calendar quarter shall be the prime rate as published in The Wall Street Journal
on the last business day of the prior calendar quarter, plus 1%.

15.5  
Failure To Make Timely Payment. In the event an installment payment is not paid
within 30 days following the due date of an installment, the Plan Administrator
shall give written notice to the Member sent to his last known address. If such
installment payment is not made within 15 days thereafter, the Plan
Administrator shall have the right to accelerate the loan and to reduce the
Member’s Accrued Benefit to the extent permitted by law by the amount of the
unpaid loan balance including interest then due but not before the time at which
the Member may first receive a distribution, except as permitted in Treasury
Regulations section 1.401(a)-13(d). If the Member’s Accrued Benefit must be used
to eliminate any Plan loan which is in default and which is either deemed to be
distributed to the Member or is offset against a distribution to the Member, the
Member’s various accounts, including any earnings thereon, shall be reduced pro
rata in the ratio that the total amount of the loan in default bears to each
such account.

 

48



--------------------------------------------------------------------------------



 



15.6  
Termination of Employment. In the event of the termination of a Member’s
employment before the loan is repaid in full, the unpaid balance thereof,
together with interest immediately due thereon, shall become due and payable;
and the Trustee shall first satisfy the indebtedness from the amount payable to
the Member or to the Member’s Beneficiary before making any payments to the,
Member or to the Member’s Beneficiary.

15.7  
Loans to Non-Employees. Any Member who ceases to be an active Employee shall not
be eligible to make a loan hereunder. Notwithstanding the foregoing, however,
loans will be made available to a terminated Employee who is also a “party in
interest” as that term is defined in ERISA section 3(14).

15.8  
Order of Accounts Reduced. In determining the origin of any loan proceeds, the
Members various accounts, including any earnings thereon, shall be reduced pro
rata in the ratio that the total amount of the loan bears to each such account.

15.9  
Segregated Investment. The loan shall be made proportionately from all
Investment Fund(s) in a Member’s Plan account. The loan shall be considered as a
segregated investment of the Member.

15.10  
General Administration. The Trustee and the Plan Administrator shall have the
right to establish such procedures as may be reasonable, necessary or desirable
to carry out the provisions of this Section 15.

15.11  
Termination of Employment Resulting From Corporate Transaction. Notwithstanding
the foregoing, in the event of the termination of a Member’s employment due to a
corporate transaction whereby the entity employing the Member ceases being an
Affiliated Company, the Member’s loan will not be accelerated pursuant to
Section 15.5 and the Member will have the maximum cure period provided in
Treasury Regulations section 1.72(p)-1(Q&A-10) during which to repay the entire
outstanding balance of the loan, plus interest on any unpaid installment
payments, before the loan is accelerated and considered distributed.

SECTION 16
SPECIAL PROVISIONS APPLICABLE TO PRIOR PLANS

16.1  
Form of Distribution. Section 6.1 of this Plan provides that the sole form of
distribution available under the Plan is a lump sum payment. If a Prior Plan
provides an optional form or forms of benefit other than a lump sum, such
optional form or forms shall be “protected benefits” under this Plan, to the
extent required under Code section 411(d)(6) and the regulations thereunder. The
Trustee shall maintain in a separate account or accounts funds transferred to
this Plan from a Prior Plan which are subject to any one of the following types
of protected benefits:

  A.  
A right to receive benefit payments in installments.

  B.  
A right to receive benefit payments in the form of a life annuity or a joint and
survivor annuity.

  C.  
A right to receive benefit payments in installments or in the form of a life
annuity or a joint and survivor annuity.

 

49



--------------------------------------------------------------------------------



 



For each Employer that adopts this Plan, provision will be made to appropriately
document whether a Prior Plan provides a “protected benefit” and, if so, which
type of protected benefit specified above shall apply. Before a distribution may
be made to a Member whose account balance transferred to this Plan is subject to
a protected benefit, the Plan Administrator shall notify such Member of his or
her right to elect an optional form of benefit and, in cases in which an annuity
is a protected benefit, shall comply with all provisions governing notices and
elections as are contained in the Prior Plan.

16.2  
Vesting. If a Prior Plan provides more rapid Vesting, for Employer Contributions
than that set forth in Section 5.1, a Member shall become vested in his Transfer
Employer Contribution Account in accordance with the more rapid schedule, as set
forth in the Prior Plan.

16.3  
Loans. If a Member obtained a loan under a Prior Plan, such loan may be
transferred to this Plan if the assets of the Prior Plan attributable to such
Member are also transferred to this Plan. The provisions of Section 15 of this
Plan shall govern a loan transferred to this Plan from a Prior Plan.

16.4  
Elimination of Optional Benefit Forms.

  A.  
The alternative form of payment available to each Member of a Prior Plan shall
be a single-sum distribution form that is otherwise identical to each optional
form of benefit available under the Prior Plan.

  B.  
For purposes of this Section 16.4, a single-sum distribution form is otherwise
identical to an optional form of benefit that is eliminated pursuant to this
Section 16.4 only if the single-sum distribution form is identical in all
respects to the eliminated optional form of benefit (or would be identical
except that it provides greater rights to the Member) except with respect to the
timing of payments after commencement. A single-sum distribution form is not
otherwise identical to a specified installment form of benefit if the single-sum
distribution form is not available for distribution on the date on which the
installment form would have been available for commencement, is not available in
the same medium of distribution as the installment form, or imposes any
condition of eligibility that did not apply to the installment form.

  C.  
This section 16.4 shall not apply to an affected Member with respect to any
distribution with an annuity starting date that is earlier than the earlier of-

  (a)  
The 90th day after the date the Member has been furnished a summary that
reflects the elimination of the optional forms previously available and that
satisfies the requirements of Department of Labor Regulations section
2520.104b-3 (relating to a summary of material modifications), or
    (b)  
January 1, 2003.

SECTION 17
MISCELLANEOUS

17.1  
“Spendthrift” Provision. Subject to Section 17.2 below, no benefit under the
Plan shall be subject in any manner to anticipation, pledge, encumbrance,
alienation, levy or assignment, nor to seizure, attachment or other legal
process for the debts of any Employee, Member or Beneficiary, unless required by
law. Notwithstanding the foregoing, a Member’s benefit may be reduced as
provided in Code section 401(a)(13)(C).

 

50



--------------------------------------------------------------------------------



 



17.2  
QDRO Exception. In the event that a Qualified Domestic Relations Order (“QDRO”)
(as defined by Code section 414(p)) is issued with respect to any Member, the
Plan Administrator shall notify the Member and the alternate payee(s) of the
order received and segregate and conservatively invest the portion of the
Member’s Accrued Benefit which would be payable to the alternate payee(s) as if
the order received were a QDRO. Within 18 months of the order, the Plan
Administrator shall proceed with either A. or B. as follows:

  A.  
if the order is determined to be a QDRO, the Plan Administrator shall pay
(notwithstanding the provisions of Section 6 hereof) the alternate payee(s) in
accordance with the terms of such order and with Code section 414(p) and ERISA
section 206(d) at the time specified in such order. Payments may be made prior
to the Member’s “earliest retirement age” (as defined in Code section 414(p) and
ERISA section 206(d)) pursuant to a QDRO; or

  B.  
if the order is determined not to be a QDRO, or, the issue remains undetermined,
the Plan Administrator shall pay the portions of the Member’s Accrued Benefit
segregated in accordance with the above to the Member or Beneficiary(ies) who
are otherwise entitled to such benefit.

If, 18 months after issuance of the order, a determination is made that the
order is a QDRO, the determination shall be applied prospectively only.

  C.  
Furthermore, any amount that becomes payable to an alternate payee that, with
reference only to that amount, does not exceed $5,000, shall be paid to the
alternate payee as soon as practicable following receipt by the Plan of a
qualified domestic relations order.

17.3  
No Guarantee of Employment. Nothing contained in this Plan or the Trust shall be
held or construed to create any liability upon the Employer to retain any
Employee in its employ. The Employer reserves the right to discontinue the
services of any Employee without any liability except for salary or wages that
may be due and unpaid whenever, in its judgment, its best interests so require.

17.4  
Uniformed Services Employment and Reemployment Rights Act of 1994.
Notwithstanding any provisions of this Plan to the contrary, contributions,
benefits, and service credit with respect to qualified military service will be
provided in accordance with Code section 414(u).

17.5  
Controlling Law. The Plan shall be construed, administered and governed in all
respects in accordance with the laws of the State of Delaware to the extent such
laws are not superseded by federal law. If any provision herein is held by a
court of competent jurisdiction to be invalid or unenforceable, the remaining
provisions hereof shall continue to be fully effective.

 

51



--------------------------------------------------------------------------------



 



SECTION 18
MINIMUM DISTRIBUTION REQUIREMENTS

18.1  
Required Minimum Distributions.

  A.  
Required Beginning Date. Notwithstanding any other provisions of the Plan to the
contrary, payment of the Plan benefits of any Member who reaches an attained age
of 70-1/2, and who is not a 5% owner of the Employer (within the meaning of Code
section 416), shall commence not later than the April 1 following the later of
the calendar year in which he reaches an attained age of 70-1/2 or the calendar
year in which his Employer employment terminates. If the Member is a 5% owner of
the Employer (within the meaning of Code section 416), payment of his Plan
benefits shall commence not later than the April 1 following the calendar year
in which he reaches an attained age of 70-1/2, regardless of whether his
Employer employment has terminated. These rules establish the “Required
Beginning Date” that applies to a Member.

  B.  
Time and Manner of Distributions.

  (1)  
Commencement. The Member’s entire interest will be distributed, or begin to be
distributed, to the Member no later than the Member’s Required Beginning Date.

  (2)  
Death of Member Before Distributions Begin. If the Member dies before
distributions begin, the Member’s entire interest will be distributed no later
than December 31 of the calendar year containing the fifth anniversary of the
Member’s death. If the Member’s surviving Spouse is the Member’s sole Designated
Beneficiary and the surviving Spouse dies after the Member but before
distributions to either the Member or the surviving Spouse begin, this election
will apply as if the surviving Spouse were the Member.

  C.  
Forms of Distribution. Unless the Member’s interest is distributed in the form
of an annuity purchased from an insurance company (if available under the Plan)
or in a single sum on or before the Required Beginning Date, as of the first
Distribution Calendar Year distributions shall be made in accordance with
Sections 18.1.D and 18.1.E. If the Member’s interest is distributed in the form
of an annuity purchased from an insurance company, distributions thereunder will
be made in accordance with the requirements of Code section 401(a)(9) and
Treasury Regulations issued thereunder.

  D.  
Required Minimum Distributions During Member’s Lifetime.

  (1)  
Amount of Required Minimum Distribution for Each Distribution Calendar Year.
During the Member’s lifetime, the minimum amount that will be distributed for
each Distribution Calendar Year is the lesser of:

  (a)  
the quotient obtained by dividing the Member’s distributable Plan account by the
distribution period in the Uniform Lifetime Table set forth in Treasury
Regulations section 1.401(a)(9)-9, using the Member’s attained age as of the
Member’s birthday in the Distribution Calendar Year; or

 

52



--------------------------------------------------------------------------------



 



  (b)  
if the Member’s sole Designated Beneficiary for the Distribution Calendar Year
is the Member’s Spouse, the quotient obtained by dividing the Member’s
distributable Plan account by the number in the Joint and Last Survivor Table
set forth in Treasury Regulations section 1.401(a)(9)-9, using the Member’s and
Spouse’s attained ages as of the Member’s and Spouse’s birthdays in the
Distribution Calendar Year.

  (2)  
Lifetime Required Minimum Distributions Continue Through Year of Member’s Death.
Required Minimum Distributions will be determined under this Section 18.1.D(2)
beginning with the first Distribution Calendar Year and up to and including the
Distribution Calendar Year that includes the Member’s date of death.

  E.  
Required Minimum Distributions After Member’s Death.

  (1)  
Death On or After Date Distributions Begin.

  (a)  
Member Survived by Designated Beneficiary. If the Member dies on or after the
date distributions begin and there is a Designated Beneficiary, the minimum
amount that will be distributed for each Distribution Calendar Year after the
year of the Member’s death is the quotient obtained by dividing the Member’s
distributable Plan account by the longer of the remaining Life Expectancy of the
Member or the remaining Life Expectancy of the Member’s Designated Beneficiary,
determined as follows:

  (I)  
The Member’s remaining Life Expectancy is calculated using the attained age of
the Member in the year of death, reduced by one for each subsequent year.

  (II)  
If the Member’s surviving Spouse is the Member’s sole Designated Beneficiary,
the remaining Life Expectancy of the surviving Spouse is calculated for each
Distribution Calendar Year after the year of the Member’s death using the
surviving Spouse’s attained age as of the Spouse’s birthday in that year. For
Distribution Calendar Years after the year of the surviving Spouse’s death, the
remaining Life Expectancy of the surviving Spouse is calculated using the
attained age of the surviving Spouse as of the Spouse’s birthday in the calendar
year of the Spouse’s death, reduced by one for each subsequent calendar year.

  (III)  
If the Member’s surviving Spouse is not the Member’s sole Designated
Beneficiary, the Designated Beneficiary’s remaining Life Expectancy is
calculated using the attained age of the Beneficiary in the year following the
year of the Member’s death, reduced by one for each subsequent year.

 

53



--------------------------------------------------------------------------------



 



  (b)  
No Designated Beneficiary. If the Member dies on or after the date distributions
begin and there is no Designated Beneficiary as of September 30 of the year
after the year of the Member’s death, the minimum amount that will be
distributed for each Distribution Calendar Year after the year of the Member’s
death is the quotient obtained by dividing the Member’s distributable Plan
account by the Member’s remaining Life Expectancy calculated using the age of
the Member in the year of death, reduced by one for each subsequent year.

  (2)  
Death Before Date Distributions Begin.

  (a)  
Member Survived by Designated Beneficiary. If the Member dies before the date
distributions begin and there is a Designated Beneficiary, the minimum amount
that will be distributed for each Distribution Calendar Year after the year of
the Member’s death is the quotient obtained by dividing the Member’s
distributable Plan account by the remaining Life Expectancy of the Member’s
Designated Beneficiary, determined as provided in Section 18.1.D.

  (b)  
No Designated Beneficiary. If the Member dies before the date distributions
begin and there is no Designated Beneficiary as of September 30 of the year
following the year of the Member’s death, distribution of the Member’s entire
interest will be completed by December 31 of the calendar year containing the
fifth anniversary of the Member’s death.

  (c)  
Death of surviving Spouse Before Distributions to surviving Spouse Are Required
to Begin. If the Member dies before the date distributions begin, the Member’s
surviving Spouse is the Member’s sole Designated Beneficiary, and the surviving
Spouse dies before distributions are required to begin to the surviving Spouse,
this Section 18.1.E(2)(c) will apply as if the surviving Spouse were the Member.

18.2  
Definitions.

  A.  
Designated Beneficiary means the individual who is designated as the Beneficiary
under Section 9.1 of the Plan and is the designated Beneficiary under Code
section 401(a)(9) and Treasury Regulations section 1.401(a)(9)-4, Q&A-1.

  B.  
Distribution Calendar Year means a calendar year for which a minimum
distribution is required. For distributions beginning before the Member’s death,
the first Distribution Calendar Year is the calendar year immediately preceding
the calendar year that contains the Member’s Required Beginning Date. For
distributions beginning after the Member’s death, the first Distribution
Calendar Year is the calendar year in which distributions are required to begin
under Section 18.1.D(2). The Required Minimum Distribution for the Member’s
first Distribution Calendar Year will be made on or before the Member’s Required
Beginning Date. The required minimum distribution for other Distribution
Calendar Years, including the required minimum distribution for the Distribution
Calendar Year in which the Member’s Required Beginning Date occurs, will be made
on or before December 31 of that Distribution Calendar Year.

  C.  
Life Expectancy means life expectancy as computed by use of the Single Life
Table in Treasury Regulations section 1.401(a)(9)-9.

 

54



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Penske Automotive Group, Inc. has caused this Plan to be
executed and its corporate seal affixed this 3rd day of March, 2009.

                  Attest:       PENSKE AUTOMOTIVE GROUP, INC.    
 
               
/s/ Maggie Feher
 
Assistant Secretary
      By:   /s/ Calvin Sharp
 
Executive Vice President — Human Resources    
 
               
[Corporate Seal]
               

 

55